             Case 3:16-bk-02232-JAF         Doc 151     Filed 08/13/19      Page 1 of 121



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

    In re:
                                                             Case No.: 3:16-bk-02232-JAF
    PREMIER EXHIBITIONS, INC., et al.,
                                                             Chapter 11
                  1
          Debtors.
    ________________________________/                        (Jointly Administered)

      FOURTH INTERIM AND FINAL APPLICATION OF TENEO SECURITIES LLC
        AS FINANCIAL ADVISOR TO THE EQUITY COMMITTEE FOR INTERIM
       ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED DURING
     PERIOD FROM JANUARY 1, 2018 THROUGH AND INCLUDING DECEMBER 31,
    2018 AND FINAL ALLOWANCE OF COMPENSATION FOR SERVICE RENDERED
       AND FOR REIMBURSEMENT OF EXPENSES INCURRED DURING PERIOD
      FROM OCTOBER 20, 2016 THROUGH AND INCLUDING DECEMBER 31, 2018

Name of Applicant:                     Teneo Securities LLC as Financial Advisor

Services Provided to:                  Committee of Equity Security Holders of Premier
                                       Exhibitions, Inc.

Date of Retention:                     December 7, 2016, nunc pro tunc to October 20, 2016

Period for this Application:           October 20, 2016 – December 31, 2018

Amount of Compensation Sought:         $545,214.42

Amount of Expense Reimbursement: $12,284.98

Amount of Original Retainer:           $0                       Current Balance: $0

Blended Hourly Rate this Application: $400.21                   Cumulative: $ 315.02

This is a(n):           interim             X        final application.

Disclose the following for each prior application:


1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s Federal tax
identification number, are: Premier Exhibitions, Inc. (4922); Premier Exhibition Management LLC (3101);
Arts and Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier
Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed Corp.
(7309). Their service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000, Atlanta,
Georgia 30308.


49795907;2
                  Case 3:16-bk-02232-JAF           Doc 151        Filed 08/13/19       Page 2 of 121



                                     Requested                       Approved                    Paid            Holdback
Filed      Period         Fees       Hrs. Rate     Exps.         Fees         Exps.       Fees        Exps.
 6/7/17    10/20/16-   $134,677.42               $3,986.49   $134,677.42   $3,986.49   $134,677.42 $3,754.63     $231.86
Doc. 613   3/31/17
10/3/17    4/1/17-     $125,000.00               TBD         $125,000.00   $0          $125,000.00   $0          $0
Doc. 768   8/31/17
2/16/18    9/1/17-     $92,395.50                TBD         Pending       $0          $55,802.00    $0          $36,593.5
Doc. 950   12/31/17
Total                  $352,072.92               $3,986.49   $259,677.42   $3,986.49   $315,479.42   $3,754.63   $36,825.36




                                                             2
     49795907;2
               Case 3:16-bk-02232-JAF        Doc 151     Filed 08/13/19     Page 3 of 121



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

    In re:
                                                            Case No.: 3:16-bk-02232-JAF
    PREMIER EXHIBITIONS, INC., et al.,
                                                            Chapter 11
                      2
          Debtors.
    ________________________________/                       (Jointly Administered)

      FOURTH INTERIM AND FINAL APPLICATION OF TENEO SECURITIES LLC
        AS FINANCIAL ADVISOR TO THE EQUITY COMMITTEE FOR INTERIM
       ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED DURING
     PERIOD FROM JANUARY 1, 2018 THROUGH AND INCLUDING DECEMBER 31,
    2018 AND FINAL ALLOWANCE OF COMPENSATION FOR SERVICE RENDERED
       AND FOR REIMBURSEMENT OF EXPENSES INCURRED DURING PERIOD
      FROM OCTOBER 20, 2016 THROUGH AND INCLUDING DECEMBER 31, 2018

             Teneo Securities LLC ("Teneo") as financial advisor to the Official Committee of Equity

Security Holders (the "Equity Committee") of Premier Exhibitions, Inc. ("Premier"), Chapter 11

Debtor in Case No. 3:16-bk-02232-PMG, submits this application (the "Application"), pursuant to

Sections 330 and 331 of Title 11 of the United States Code (as amended, the "Bankruptcy Code"),

Rule 2016 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), and the United

States Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed Under Section 330 of the Bankruptcy Code effective January 30, 1996 (the "U.S.

Trustee Guidelines"), for the allowance of compensation for professional services rendered from

January 1, 2018, through and including December 31, 2018 (the "Fourth Interim Compensation

Period"), and for reimbursement of expenses incurred in connection with such services, and for



2
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s Federal tax
identification number, are: Premier Exhibitions, Inc. (4922); Premier Exhibition Management LLC (3101);
Arts and Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier
Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed Corp.
(7309). Their service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000, Atlanta,
Georgia 30308.

                                                    3
49795907;2
              Case 3:16-bk-02232-JAF       Doc 151     Filed 08/13/19    Page 4 of 121



the final allowance of compensation rendered and reimbursement of expenses incurred in

connection with such services for the inclusive period of October 20, 2016 through and including

December 31, 2018 (the "Final Compensation Period"), and in support thereof respectfully

represents as follows:

                                     I.     INTRODUCTION

 A.      Background

         1.      On June 14, 2016 (the "Petition Date"), each of the Debtors filed a voluntary

petition in this Court for relief under Chapter 11 of the Bankruptcy Code. The Debtors continue

to manage and operate their business as debtors in possession under Bankruptcy Code sections

1107 and 1108.

         2.      On August 24, 2016, the United States Trustee appointed the Equity Committee

and designated the following members to serve: (i) Jonathan Heller; (ii) Lawndale Capital

Management, LLC ("Lawndale") c/o Andrew Shapiro; (iii) Ian Jacobs; (iv) ACK Investments,

LLC c/o Thomas J. Kraus; and (v) Frank Gerber.

         3.      At its organizational meeting, the Equity Committee elected Lawndale's Andrew

Shapiro as Chairman of the Equity Committee.

         4.      On August 31, 2016, the Equity Committee selected Akerman LLP and Landau

Gottfried & Berger LLP as counsel to represent it during the pendency of the Debtors' Chapter 11

jointly administered cases.

         5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

The statutory predicates for the relief sought herein are Section 1103(a) and (b) of the Bankruptcy

Code and Bankruptcy Rules 2014 and 5002.




                                                  4
49795907;2
               Case 3:16-bk-02232-JAF     Doc 151     Filed 08/13/19    Page 5 of 121




B.        Retention of Teneo and Billing History

          6.      On October 28, 2016, the Equity Committee filed its Application to Employ Teneo

Securities LLC as Financial Advisor to the Equity Committee Nunc Pro Tunc to October 20, 2016

and for Related Relief (Doc. 313) (the "Teneo Application"). Attached as Exhibit B to the Teneo

Application is the engagement letter dated October 20, 2016 between Teneo and the Equity

Committee (the "Teneo Engagement Letter")3. A true and correct copy of the Teneo Engagement

Letter is attached hereto and incorporated herein as Exhibit A.

          7.      On November 22, 2016, the Debtors filed a Response in Opposition to Employ

Teneo Securities LLC as Financial Advisor to the Equity Committee Nunc Pro Tunc to October

20, 2016 and for Related Relief (Doc. 345).

          8.      On November 23, 2016, the Equity Committee filed its Reply to Debtors'

Opposition to Retention of Teneo Securities LLC (Doc. 350).

          9.      On November 28, 2016, the Debtors and the Equity Committee entered into a

Stipulation Respecting Withdrawal of Oppositions to and Consent to Engagement of GlassRatner

Advisory and Capital Group LLC, as Financial Advisor to the Debtors and of Teneo Capital LLC

as Financial Advisor to the Equity Committee (Doc. 351).

          10.      On December 8, 2016, the Court entered the Order Authorizing Employment of

Teneo Securities LLC as Financial Advisor Nunc Pro Tunc to October 20, 2016 and Granting

Related Relief (Doc. 371) (the "Order"), which, inter alia, approved the terms of the Engagement

Letter.




3
 Capitalized terms used but not otherwise defined herein are used as defined in the Teneo
Application and/or Teneo Engagement Letter.

                                                 5
49795907;2
             Case 3:16-bk-02232-JAF        Doc 151      Filed 08/13/19      Page 6 of 121



         11.    Since entry of the Order, Teneo has served as financial advisor to the Equity

Committee and, pursuant to a letter agreement, dated November 29, 2016, among counsel to the

Equity Committee and counsel to the Official Committee of Unsecured Creditors (the "Creditors

Committee"), Teneo also has provided financial advisory services to the Creditors Committee

under the same engagement and at no additional cost to the estate.

         12.    The terms of the Teneo Engagement Letter include the following:

                Fees and Expenses. All fees and expenses hereunder shall be paid
                subject to application to the Bankruptcy Court pursuant to the court-
                approved compensation procedures and allowance by the
                Bankruptcy Court.

                       a) Compensation: The Debtors shall pay Teneo on an hourly
                basis based upon the time incurred by Teneo professionals in
                providing the services under this Agreement to the Equity
                Committee as follows:

                       Title / Hourly Rates:

                       Brent C. Williams, Senior Managing Director             $565

                       Brendan J. Murphy, Managing Director                    $525

                       Analyst to Vice President                               $320 to $480

                Notwithstanding the above hourly rates, Teneo hereby agrees to cap
                all fees for any given month at no more than $25,000 (the "Monthly
                Fee Cap").

                        b) Equity Distribution Fee: In the event there is a distribution
                to the Debtors' equityholders, Teneo shall be entitled to allocation
                based on the amount of the cash, cash equivalent or value of equity
                distributed as follows:

                1.00% of the first $20 million, plus

                1.25% of the amount of between $20 million and $40 million, plus

                1.50% of the amount above $40 million;




                                                   6
49795907;2
             Case 3:16-bk-02232-JAF        Doc 151      Filed 08/13/19      Page 7 of 121



                provided, however, that it is further agreed that if, at any time during
                the period commencing on the effective date of termination of this
                Agreement in accordance with Section 2 and ending 6 months from
                the date thereto, either the Debtors effect a distribution to its
                equityholders, or enters into an agreement (or reaches an agreement
                in principle) in respect thereof, in each case Teneo will be entitled
                to allocation calculated in accordance with this Section 3(b).

                         (c) Expense Reimbursement: Teneo shall be entitled to
                monthly reimbursement of reasonable documented out-of-pocket
                expenses incurred in connection with the services to be provided under
                this Agreement, as permitted by applicable rules and guidelines of the
                Bankruptcy Court and the Office of the United States Trustee, and by
                the Court's Order Granting Motion to Establish Procedures to Permit
                Monthly Payment of Interim Fee Applications of Chapter 11
                Professionals [Docket 141] and the Expense Reimbursement
                Guidelines for the United States Bankruptcy Court for the Middle
                District of Florida, attached hereto as Exhibit A.

                 See Teneo Application (Doc. 313), Exhibit B, ¶ 3.

         13.    As of April 3, 2017, Brent C. Williams (“Williams”) and Brendan J. Murphy

(“Murphy”), formerly Managing Directors at Teneo who provided services under the Teneo

Engagement Letter, became Managing Directors at Lincoln Partners Advisors LLC ("Lincoln

Advisors").

         14.    Services for the Equity Committee and the Creditors Committee below the

Managing Director level continue to be provided by Teneo employees under the Teneo

Engagement Letter, specifically by Jeremy DeKoe.

         15.    On June 5, 2017, the Equity Committee filed its Application to Employ Lincoln

Partners Advisors LLC as Financial Advisor to the Equity Committee Nunc Pro Tunc to April 3,

2017 and for Related Relief (Doc. 612) (the "Lincoln Application"). Attached as Exhibit B to the

Lincoln Application is the engagement letter dated April 3, 2017 between Lincoln Advisors and




                                                   7
49795907;2
             Case 3:16-bk-02232-JAF        Doc 151      Filed 08/13/19      Page 8 of 121



the Equity Committee (the "Lincoln Engagement Letter")4. A true and correct copy of the Lincoln

Engagement Letter is attached hereto and incorporated herein as Exhibit B.

         16.    The terms of the Lincoln Engagement Letter include the following:

                Fees and Expenses. All fees and expenses hereunder shall be paid
                subject to application to the Bankruptcy Court pursuant to the court-
                approved compensation procedures and allowance by the
                Bankruptcy Court.

                        a) Compensation: The Debtors shall pay Teneo on an hourly
                basis based upon the time incurred by Teneo's and Lincoln Advisors'
                professionals in providing the services under this Agreement to the
                Equity Committee as follows:

                       Title / Hourly Rates:

                       Brent C. Williams, Senior Managing Director             $565

                       Brendan J. Murphy, Managing Director                    $525

                       Analyst to Vice President                               $320 to $480

                Notwithstanding the above hourly rates, Lincoln Advisors and
                Teneo hereby agree to cap all fees for any given month at no more
                than $25,000 (the "Monthly Fee Cap"). In the event that Jeremy
                DeKoe ceases to provide services to the Equity Committee under
                the Teneo Engagement Letter, the Debtors shall thereafter pay the
                compensation set out in this Paragraph 3(a) to Lincoln Advisors
                instead of Teneo, and Teneo and Lincoln Advisors agree to provide
                joint notice as soon as practicable to the Equity Committee and
                Debtors upon the occurrence of such event.

                        b) Equity Distribution Fee: In the event there is a distribution
                to the Debtors' equityholders, Teneo and Lincoln Advisors shall be
                entitled to allocation based on the amount of the cash, cash
                equivalent or value of equity distributed as follows:

                1.00% of the first $20 million, plus

                1.25% of the amount of between $20 million and $40 million, plus



4
 Capitalized terms used but not otherwise defined herein are used as defined in the Lincoln
Application and/or Lincoln Engagement Letter.

                                                   8
49795907;2
             Case 3:16-bk-02232-JAF        Doc 151      Filed 08/13/19      Page 9 of 121



                1.50% of the amount above $40 million (the "Equity Distribution
                Fee").

                The Equity Distribution Fee shall be paid by the Debtors as follows:
                50% to Lincoln Advisors (or a designated US affiliate thereof) and
                50% to Teneo.         Aggregate Consideration, for purposes of
                calculating the Equity Distribution Fee, shall be deemed to be the
                total amounts paid to or otherwise realized by, the Debtors' equity
                security holders in connection with the Restructuring or any
                transaction related thereto.

                        In the event that the aggregate consideration to equity
                holders comprises securities, in whole or in part, the value of such
                securities, for purposes of calculating the Equity Distribution Fee,
                shall be the fair market value thereof, as the Debtors and the Equity
                Committee shall mutually agree (and in the event of no mutual
                agreement, as determined by the Bankruptcy Court), on the day prior
                to the public announcement of such Restructuring; provided,
                however, that the value of securities with an existing public trading
                market shall be determined by the average of the last sales prices for
                such securities on the five trading days ending five days prior to the
                consummation of the transaction in question.

                        It is further agreed that if, at any time during the period
                commencing on the effective date of termination of this Agreement
                in accordance with Paragraph 2 and ending 6 months from the date
                thereto, either the Debtors effect a distribution to its equity holders,
                or enters into an agreement (or reaches an agreement in principle) in
                respect thereof, in each case Lincoln Advisors and Teneo will be
                entitled to allocation calculated in accordance with this Paragraph
                3(b).

                        (c) Expense Reimbursement: Lincoln Advisors shall be
                entitled to monthly reimbursement of reasonable documented out-of-
                pocket expenses incurred in connection with Lincoln Advisors'
                services to be provided under this Agreement, as permitted by
                applicable rules and guidelines of the Bankruptcy Court and the Office
                of the United States Trustee, and by the Court's Order Granting Motion
                to Establish Procedures to Permit Monthly Payment of Interim Fee
                Applications of Chapter 11 Professionals [Docket 141] and the
                Expense Reimbursement Guidelines for the United States Bankruptcy
                Court for the Middle District of Florida, attached hereto as Exhibit A.

                 See Lincoln Application (Doc. 612), Exhibit B, ¶ 3.




                                                   9
49795907;2
             Case 3:16-bk-02232-JAF       Doc 151      Filed 08/13/19   Page 10 of 121



         17.     On June 7, 2017, Teneo filed its First Application for the allowance of

compensation for professional services rendered and reimbursement of expenses incurred during

the period from October 20, 2017 through and including March 31, 2017 (Doc. 613).

         18.     On July 13, 2017, the Court entered the Order Authorizing Employment of Lincoln

Partners Advisors LLC as Financial Advisor Nunc Pro Tunc to April 3, 2017 and Granting Related

Relief (Doc. 652).

         19.     On July 20, 2017, the Court entered its Order Allowing Compensation and

Reimbursement of Expenses of Teneo Securities LLC (Doc. 663).

         20.     On October 3, 2017, Teneo filed its Second Application for the allowance of

compensation for professional services rendered and reimbursement of expenses incurred during

the period from April 1, 2017 through and including August 31, 2017 (Doc. 768).

         21.     On February 16, 2018, the Court entered the Order Allowing Compensation of

Teneo Securities LLC (Doc. 946).

         22.     On February 16, 2018, Teneo filed its Third Application for the allowance of

compensation for professional services rendered and reimbursement of expenses incurred during

the period from September 1, 2017 through and including December 31, 2017 (Doc. 950) (the

"Third Application"). The Third Application is pending.

         23.     This Application is Teneo's fourth interim and final application for approval and

allowance of compensation and reimbursement of expenses. Teneo makes this interim application

pursuant to Sections 330 and 331 of the Bankruptcy Code. No prior application has been made to

this or any other court for the relief requested herein.




                                                  10
49795907;2
             Case 3:16-bk-02232-JAF         Doc 151   Filed 08/13/19   Page 11 of 121



                                      II.     CASE STATUS

         24.     On December 14, 2017, the Debtors filed the Joint Plan Under Chapter 11 of the

Bankruptcy Code (the "Plan") (Doc. 859). Pursuant to the Plan, the Debtors anticipate liquidating

all of their assets.

         25.     On February 13, 2018, the Debtors filed a Notice of Withdrawal of Debtors' Joint

Plan Under Chapter 11 of the Bankruptcy Code (Doc. 944).

         26.     On June 1, 2018, the Equity Committee filed a Disclosure Statement (Doc. 1044)

(the "Equity Committee's Disclosure Statement") and Chapter 11 Plan of Reorganization (Doc.

1045).

         27.     On June 4, 2018, the Equity Committee filed a complaint (the "Complaint") against

Mark A. Sellers, Douglas Banker, Richard Kraniak, Jack H. Jacobs, Daoping Bao, Sellers Capital,

LLC, and Sellers Capital Master Fund, Ltd. (collectively, "Defendants") seeking damages for the

Defendants' tortious conduct, initiating the adversary proceeding styled Official Committee of

Equity Security Holders of Premier Exhibitions, Inc. v. Mark A. Sellers, et al.; Adv. Proc. No.

3:18-ap-00064-PMG (the "Adversary Proceeding").

         28.     On June 15, 2018, the Debtors filed a Debtors’ Motion for an Order (A) Approving

Asset Purchase Agreement; (B) Authorizing Sale of the Transferred Assets Free and Clear of All

Liens, Claims, Encumbrances and Interests; (C) Authorizing the Assumption and Assignment of

Certain Executory Contracts and Leases in Connection Therewith; (D) Approving Settlement with

The PacBridge Parties; and (E) Granting Related Relief (Doc. 1055) (the "Sale Motion").

         29.     On June 29, 2018, the Official Committee of Unsecured Creditors (the "Creditors'

Committee") filed a Disclosure Statement (Doc. 1084) and Joint Chapter 11 Plan of

Reorganization (Doc. 1085).



                                                 11
49795907;2
             Case 3:16-bk-02232-JAF      Doc 151     Filed 08/13/19   Page 12 of 121



         30.     On July 11, 2018, Euclid Investments LP / Euclid Claims Recovery LLC filed an

Objection (Doc. 1109) to the Sale Motion.

         31.     On July 18, 2018, the Debtors filed an Objection (Doc. 1119) and the U.S.

Department of Commerce filed an Objection (Doc. 1120) to the Equity Committee's Disclosure

Statement.

         32.     On July 18, 2018, the Debtors filed an Objection (Doc. 1121) to the Creditors'

Committee Disclosure Statement.

         33.     On July 18, 2018, Lange Feng, PacBridge Capital Partners (HK) Ltd., Jihe Zhang,

Haiping Zou, Stockholder High Nature Holdings Limited (collectively, the "Investors") filed a

Joinder (Doc. 1123) to the Debtors' Objection to the Equity Committee's Disclosure Statement and

a Joinder (Doc. 1124) to the Debtor's Objection to the Creditors' Committee's Disclosure

Statement.

         34.     On July 18, 2018, the Ad Hoc Equity Group filed a Joinder (Doc. 1126) to the

Debtors' Objection to the Creditors' Committee's Disclosure Statement and a Joinder (Doc. 1127)

to the Debtors' Objection to the Equity Committee's Disclosure Statement.

         35.     On August 24, 2018, the Creditors' Committee filed a Limited Objection (Doc.

1168) to the Sale Motion.

         36.     On August 27, 2018, the Equity Committee filed a Response in Opposition (Doc.

1170) to the Sale Motion.

         37.     On September 11, 2018, the Court entered the Order on Hearing to Consider

Debtor's Sale Motion and Disclosure Statements filed by The Equity Committee and The

Unsecured Creditors' Committee (Doc. 1199).




                                                12
49795907;2
             Case 3:16-bk-02232-JAF     Doc 151      Filed 08/13/19     Page 13 of 121



         38.     On September 13, 2018, the Court entered the Order (a) Approving Competitive

Bidding and Sale Procedures; (b) Approving Form and Manner of Notices; (c) Approving Form

of Asset Purchase Agreement; (d) Approving Break-Up Fee and Expense Reimbursement; (e)

Scheduling Auction and Hearing to Consider Final Approval of Sale, Including Rejection or

Assumption and Assignment of Related Executory Contracts and Unexpired Leases and

Settlement with the PacBridge Parties; (f) Authorizing Sale of the Transferred Assets Free and

Clear of All Liens, Claims, Encumbrances, and Interests; and (g) Granting Related Relief (Doc.

1201).

         39.     On September 19, 2018, the Debtors filed a Notice of Sale and Auction Hearing

(Doc. 1204).

         40.     On October 3, 2018, the Equity Committee filed a Motion to Establish Document

Retention Protocols (Doc. 1221).

         41.     On October 5, 2018, the Equity Committee filed a Reservation of Rights and

Limited Objection to Debtors' Motion for an Order (A) Approving Asset Purchase Agreement; (B)

Authorizing Sale of the Transferred Assets Free and Clear of All Liens, Claims, Encumbrances

and Interests; (C) Authorizing the Assumption and Assignment of Certain Executory Contracts

and Leases in Connection Therewith; (D) Approving Settlement with The PacBridge Parties; and

(E) Granting Related Relief (Doc. 1225).

         42.     On October 8, 2018, the Debtors filed a Notice of Cancellation of Auction and

Intent to Seek Approval of the Sale of the Transferred Assets to the Stalking Horse Purchaser (Doc.

1226).

         43.     On October 19, 2018, the Court entered the Order (A) Approving asset purchase

agreement; (B) Authorizing sale of the transferred assets free and clear of all liens, claims,



                                                13
49795907;2
             Case 3:16-bk-02232-JAF       Doc 151     Filed 08/13/19     Page 14 of 121



encumbrances and interests; (C) authorizing the Assumption and Assignment of certain executory

contracts and leases in connection therewith; (D) Approving Settlement with the Pacbridge parties;

and (E) Granting Related Relief (Doc. 1232) (the "Sale Order").

         44.     On February 6, 2019, the United State Trustee filed a Notice of Disbanding Official

Committee of Equity Security Holders (Doc. 1311).

         45.     On February 19, 2019, the Debtors filed the Notice of Filing Assets and

Amendment to Asset Purchase Agreement (Doc. 1318) and Amended Notice of Closing of Sale

of Substantially All of the Debtors' Assets and Amendment to Asset Purchase Agreement (Doc.

1319). The sale approved by the Sale Order closed on February 13, 2019.

                                      III.   APPLICATION

         46.     By this Application, Teneo is seeking full allowance of (a) compensation for

professional services rendered by Teneo, as financial advisor to the Equity Committee, during the

Fourth Interim Compensation Period, (b) reimbursement of expenses incurred by Teneo and

Lincoln in connection with such services during the Second, Third, and Fourth Interim

Compensation Periods, and (c) the final and full allowance of compensation for all professional

services rendered by Teneo, as financial advisor to the Equity Committee, and the reimbursement

of all expenses incurred by Teneo in connection with rendition of such services, for the Final

Compensation Period, which includes and subsumes the First, Second, Third, and Fourth Interim

Compensation Periods.

B.       Fourth Interim Compensation Period

         47.     In this Application, Teneo seeks approval of the following amounts:

                    (a) $16,171.50 for the month of January 2018;

                    (b) Monthly Fee Cap of $25,000.00 for the month of February 2018;



                                                 14
49795907;2
             Case 3:16-bk-02232-JAF       Doc 151       Filed 08/13/19   Page 15 of 121



                     (c) Monthly Fee Cap of $25,000.00 for the month of March 2018;

                     (d) $20,021.50 for the month of April 2018;

                     (e) $17,519.50 for the month of May 2018;

                     (f) $20,635.50 for the month of June 2018;

                     (g) $15,781.50 for the month of July 2018;

                     (h) $23,775.50 for the month of August 2018;

                     (i) $14,349.00 for the month of September 2018;

                     (j) $9,034.50 for the month of October 2018;

                     (k) $3,394.50 for the month of November 2018; and

                     (l) $2,458.50 for the month of December 2018, for a total of $193,141.50.

         48.     Teneo maintains computerized records of all expenses incurred in connection with

the performance of professional services. Attached hereto as Exhibit C are time entry records

broken down in tenths of an hour by project category, based on the U.S. Trustee Guidelines, setting

forth a detailed description of services performed by each professional and paraprofessional on

behalf of the Equity Committee for the Fourth Interim Compensation Period.

               IV.    SUMMARY OF PROFESSIONAL SERVICES RENDERED

         49.     The following summary is intended to highlight a number of the services rendered

by Teneo on behalf of the Committee, and it is not meant to be a detailed description of all of the

work performed.

         50.     During the Fourth Interim Compensation Period, Teneo along with Lincoln

Advisors rendered the following services to the Equity Committee:

                     (a) reviewed and analyzed the Debtors' operations, assets, financial condition,

business plan, strategy and operating forecasts;



                                                   15
49795907;2
             Case 3:16-bk-02232-JAF       Doc 151     Filed 08/13/19      Page 16 of 121



                    (b) evaluated the assets and liabilities of the Debtors and evaluated the Debtors'

strategic and financial alternatives;

                    (c) assisted the Equity Committee in developing, evaluating, structuring and

negotiating the terms and conditions of the court-approved Plan Support Agreement and

implementation of same;

                    (d) worked extensively with the Debtor and its retained professionals on

advancing the terms and conditions of the Plan Support Agreement; and

                    (e) otherwise assisted the Equity Committee in carrying out its duties and

responsibilities.

                                        V.      EXPENSES

         51.     Teneo has incurred a total of $1,580.00 in expenses during the Fourth Interim

Compensation Period. Teneo records all expenses incurred in connection with the performance of

professional services.

         52.     Lincoln has incurred a total of $304.25 in expenses during the Second and Third

Interim Compensation Periods and a total of $6,414.24 during the Fourth Interim Compensation

Period. Lincoln records all expenses incurred in connection with the performance of professional

services.

         53.     In connection with the reimbursement of expenses, Teneo's policy is to charge its

clients in all areas of practice for expenses, other than fixed and routine overhead expenses,

incurred in connection with representing its clients. The expenses charged to Teneo's clients

include, among other things, mail and FedEx charges, special or hand delivery charges,

photocopying charges, computerized research and transcription costs.




                                                 16
49795907;2
             Case 3:16-bk-02232-JAF       Doc 151     Filed 08/13/19     Page 17 of 121



         54.     Teneo charges for these expenses at rates consistent with those charged to Teneo 's

other bankruptcy clients, which rates are equal to or less than the rates charged by Teneo to its

non-bankruptcy clients.

         55.     In providing or obtaining from third parties services which are reimbursable by

clients, Teneo does not include in such reimbursable amount any costs of investment, equipment

or capital outlay.

         56.     Throughout the Fourth Interim Compensation Period, Teneo has been keenly aware

of cost considerations and has tried to minimize the expenses charged to the Debtors' estate.

B.       Final Compensation Period

         57.     By this final application, Teneo seeks the final review and allowance of

compensation for its professional services rendered on behalf of the Equity Committee, and

reimbursement of its expenses incurred in connection with services, for the Final Compensation

Period, which includes and subsumes the First, Second, Third, and Fourth Interim Compensation

Periods. Teneo relies upon the detail and description of such services and expenses as included

within its First Application (Doc. 613), Second Application (Doc. 768), and Third Application

(Doc. 950), the contents of which Teneo incorporates herein.

         In summary, the aggregate compensation for services and fee reimbursement for which

Teneo seeks allowance is set forth below:

                                                               Fees          Costs          Total
 First Application (Doc. 613)                           $134,677.42      $3,986.49    $138,663.91
 Second Application (Doc. 768)                          $125,000.00             $0    $125,000.00
 Third Application (Doc. 950)                            $92,395.50             $0     $92,395.50
 Fourth Application                                     $193,141.50      $8,298.49    $201,439.99
 Total Compensation and Expenses for Final
 Allowance                                              $545,214.42     $12,284.98    $557,499.40




                                                 17
49795907;2
             Case 3:16-bk-02232-JAF        Doc 151      Filed 08/13/19     Page 18 of 121



         58.     To date, Teneo has received total payment of $315,478.42 in fees and $3,754.63 in

expenses from the Debtors, leaving a balance of the amounts sought under this Application of

$229,736 and $8,530.35, for a total of $238,266.35.

                          VI.     ALLOWANCE OF COMPENSATION

         59.     The professional services rendered by Teneo have required a high degree of

professional competence and expertise to address, with skill and dispatch, the numerous issues

requiring evaluation and action by the Equity Committee. Teneo respectfully submits that the

services rendered to the Equity Committee were performed efficiently, effectively and

economically, and that the results obtained to-date have benefited the unsecured creditors as a

whole and the estate.

         60.     Through this Application focuses and details services provided to the Committee

during the Fourth Interim Compensation Period, Teneo also provided services to the Official

Committee of Unsecured Creditors.

         61.     The allowance of interim compensation for services rendered and reimbursement

of expenses in bankruptcy cases is expressly provided for in Section 331 of the Bankruptcy Code:

                 Any professional person . . . may apply to the court not more than once every
                 120 days after an order for relief in a case under this title, or more often if
                 the court permits, for such compensation for services rendered . . . as is
                 provided under Section 330 of this Title.

11 U.S.C. § 331.

         62.     With respect to the level of compensation, Section 330(a)(1)(A) of the Bankruptcy

Code provides, in pertinent part, that the Court may award to a professional person, "reasonable

compensation for actual, necessary services rendered." Section 330(a)(3)(A), in turn, provides

that:




                                                   18
49795907;2
             Case 3:16-bk-02232-JAF         Doc 151     Filed 08/13/19     Page 19 of 121



                 In determining the amount of reasonable compensation to be
                 awarded, the court shall consider the nature, the extent, and the value
                 of such services, taking into account all relevant factors, including –

                         (A)      the time spent on such services;

                         (B)      the rates charged for such services;

                         (C)      whether the services were necessary to the
                                  administration of, or beneficial at the time at which
                                  the service was rendered toward the completion of, a
                                  case under this title;

                         (D)      whether the services were performed within a
                                  reasonable amount of time commensurate with the
                                  complexity, importance, and nature of the problem,
                                  issue, or task addressed; and

                         (E)      whether the compensation is reasonable based on the
                                  customary compensation charged by comparably
                                  skilled practitioners in cases other than cases under
                                  this title.

11 U.S.C. §330(a)(3)(A).

         63.     The congressional policy expressed above provides for adequate compensation in

order to continue to attract qualified and competent professionals to bankruptcy cases. In re

Hillsborough Holdings Corp., 127 F.3d 1398, 1403-04 (11th Cir. 1997) ("Congress determined, it

appears, that on average the gain to the estate of employing able, experienced, expert counsel

would outweigh the expense to the estate of doing so, and that unless the estate paid competitive

[market] sums it could not retain such counsel on a regular basis.") (Citations and quotations

omitted).

         64.     A bankruptcy court may compensate a party that makes a "substantial contribution"

to a chapter 11 case by approving payment to that party by the debtor of the fees and expenses

incurred by that party.        Section 503(b)(3)(D) of the Bankruptcy Code reflects a policy of

encouraging meaningful participation in chapter 11 by interested parties while "keeping fees and


                                                   19
49795907;2
             Case 3:16-bk-02232-JAF       Doc 151     Filed 08/13/19     Page 20 of 121



administrative expenses to a minimum so as to preserve as much of the estate as possible for the

creditors." Ott v. United States, 419 U.S. 43, 53 (1974). Here, the Equity Holders engaged counsel

to promote the establishment of an equity committee that would represent the interests of all equity

holders. The Debtors have repeatedly established that there exists substantial equity value over

and above amounts needed to pay creditors in full. In recognition that equity holders have

substantial interests at risk in this case, the U. S. Trustee did appoint an Equity Committee. Thus,

the efforts of these Equity Holders led directly to the establishment of the Equity Committee, a

clear and substantial benefit in this case.

         65.     The total time spent by Teneo professionals and paraprofessionals during the Fourth

Interim Compensation Period was 482.60 hours, which has a fair market value of $193,141.50.

As shown by this Application and supporting exhibits, Teneo's services were rendered

economically and without unnecessary duplication of efforts. In addition, the work involved, and

thus the time expended, was carefully assigned in consideration of the experience and expertise

required for each particular task.

                                          VII.   NOTICE

         66.     Notice of this Application has been given to the United States Trustee, counsel for

the Debtors, counsel for the Creditors' Committee, counsel for Lange Feng, Haiping Zou, and Jihie

Zhang, and to those parties on the Debtors' Master Service List, in accordance with the Order

Granting Debtors' Motion for an Order Pursuant to 11 U.S.C. § 105(a) and Rule 2002 Establishing

Notice Procedures (Doc. 140). In light of the nature of the relief requested herein, the Equity

Committee requests that such notice be deemed adequate and sufficient.




                                                 20
49795907;2
             Case 3:16-bk-02232-JAF    Doc 151       Filed 08/13/19   Page 21 of 121



                                   VIII. CONCLUSION

         WHEREFORE, Teneo Securities LLC respectfully requests the Court to enter an order,

substantially in the form attached hereto as Exhibit D, (a) allowing Teneo (i) interim

compensation for professional services rendered as financial advisor to the Equity Committee

during the Fourth Interim Compensation Period in the amount of $193,141.50, and (ii)

reimbursement of expenses incurred in connection with rendering such services in the aggregate

amount of $8,298.49, for (iii) a total award of $201,439.99; (b) upon such allowance of

compensation and reimbursement of expenses rendered during the Fourth Interim Compensation

Period, the final allowance of compensation for services rendered during the Final Compensation

Period in the amount of $545,214.42, and reimbursement of expenses incurred in connection with

the rendition of such services in the amount of $12,284.98, for a total award of $557,499.40; (c)

authorizing and directing the Debtors to pay Teneo the $238,266.35; and (d) granting such further

relief as is just.

 Dated: August 13, 2019                       LANDAU GOTTFRIED & BERGER LLP

                                             By: /s/ Peter J. Gurfein
                                             Peter J. Gurfein
                                             1801 Century Park East, Suite 700
                                             Los Angeles, California 90067
                                             (310) 557-0050
                                             (310) 557-0056 (Facsimile)
                                             pgurfein@lgbfirm.com
                                             -and-

                                              AKERMAN LLP
                                             By: /s/ Jacob A. Brown
                                             Jacob A. Brown
                                             Florida Bar No. 170038
                                             50 North Laura Street, Suite 3100
                                             Jacksonville, Florida 32202
                                             (904) 798-3700
                                             (904) 798-3730 (Facsimile)
                                             Jacob.brown@akerman.com

                                              21
49795907;2
             Case 3:16-bk-02232-JAF     Doc 151     Filed 08/13/19    Page 22 of 121



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 13, 2019, the foregoing was transmitted to the Court
for uploading to the Case Management/Electronic Case Files ("CM/ECF") System, which will
send a notice of electronic filing to all creditors and parties in interest who have consented to
receiving electronic notifications in this case. In accordance with the Court's Order Granting
Debtors' Motion for an Order Pursuant to 11 U.S.C. § 105(a) and Rule 2002 Establishing Notice
Procedures (Doc. 140), a copy of the foregoing was also furnished on August 13, 2019 by U.S.
mail, postage prepaid and properly addressed, to the Master Service List attached hereto.

                                                           /s/ Jacob A. Brown
                                                           Attorney




                                               22
49795907;2
        Case 3:16-bk-02232-JAF      Doc 151   Filed 08/13/19    Page 23 of 121



                               MASTER SERVICE LIST
                              Case No. 3:16-bk-02230-PMG

A-1 Storage and Crane                    ABC Imaging
2482 197th Avenue                        14 East 38th Street
Manchester, IA 52057                     New York, NY 10017

A.N. Deringer, Inc.                      ATS, Inc.
PO Box 11349                             1900 W. Anaheim Street
Succursale Centre-Ville                  Long Beach, CA 90813
Montreal, QC H3C 5H1

Broadway Video                           CBS Outdoor/Outfront Media
30 Rockefeller Plaza                     185 US Highway 48
54th Floor                               Fairfield, NJ 07004
New York, NY 10112

Dentons Canada LLP                       Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor              709 Miner Avenue
Vancouver, BC V6C 3R8                    Scarborough, ON M1B 6B6

Expedia, Inc.                            George Young Company
10190 Covington Cross Drive              509 Heron Drive
Las Vegas, NV 89144                      Swedesboro, NJ 08085

Gowlings                                 Hoffen Global Ltd.
550 Burrard Street                       305 Crosstree Lane
Suite 2300, Bental 5                     Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications               MNP LLP
5230 W. Patrick Lane                     15303 - 31st Avenue
Las Vegas, NV 89118                      Suite 301
                                         Surrey, BC V3Z 6X2

Morris Visitor Publications              NASDAQ Stock Market, LLC
PO Box 1584                              805 King Farm Blvd.
Augusta, GA 30903                        Rockville, MD 20850

National Geographic Society              NYC Dept. of Finance
1145 - 17th Avenue NW                    PO Box 3646
Washington, DC 20036                     New York, NY 10008
        Case 3:16-bk-02232-JAF        Doc 151   Filed 08/13/19    Page 24 of 121



PacBridge Limited Partners                  Pallet Rack Surplus, Inc.
22/F Fung House                             1981 Old Covington Cross Road NE
19-20 Connaught Road                        Conyers, GA 30013
Central Hong Kong

Ramparts, Inc.                              Screen Actors Guild
d/b/a Luxor Hotel and Casino                1900 Broadway
3900 Las Vegas Blvd. South                  5th Floor
Las Vegas, NV 89119                         New York, NY 10023

Seaventures, Ltd.                           Sophrintendenza Archeologica
5603 Oxford Moor Blvd.                      di Napoli e Pompei
Windemere, FL 34786                         Piazza Museo 19
                                            Naples, Italy 80135

Syzygy3, Inc.                               Time Out New York
231 West 29th Street                        405 Park Avenue
Suite 606                                   New York, NY 10022
New York, NY 10001

TPL                                         TSX Operating Co.
3340 Peachtree Road                         70 West 40th Street
Suite 2140                                  9th Floor
Atlanta, GA 30326                           New York, NY 10018

Verifone, Inc.                              Samuel Weiser
300 S. Park Place Blvd.                     565 Willow Raod
Clearwater, FL 33759                        Winnetka, IL 60093

WNBC - NBC Universal Media                  United States Attorney’s Office
30 Rockefeller Center                       Middle District of Florida
New York, NY 10112                          300 N. Hogan Street, Suite 700
                                            Jacksonville, FL 32202

Jonathan B. Ross, Esq.                      Christine R. Etheridge, Esq.
Gowling WLG (Canada) LLP                    Bankruptcy Administration
550 Burrard Street, Suite 2300, Bentall 5   Wells Fargo Vendor Financial Services, LLC
Vancouver, BC V6C 2B5                       PO Box 13708
                                            Macon, GA 31208
       Case 3:16-bk-02232-JAF       Doc 151   Filed 08/13/19   Page 25 of 121



TSX Operating Co., LLC                   Dallian Hoffen Biotechnique Co., Ltd.
c/o James Sanna                          c/o Ezra B. Jones
70 W. 40th Street                        305 Crosstree Lane
New York, NY 10018                       Atlanta, GA 30328
Creditor Committee                       Creditor Committee

B.E. Capital Management Fund LP
Thomas Branziel
205 East 42nd Street , 14th Floor
New York, NY 10017
Creditor Committee
             Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 26 of 121



                                        Exhibit A

                                 Teneo Engagement Letter




49795907;2
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 27 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 28 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 29 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 30 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 31 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 32 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 33 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 34 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 35 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 36 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 37 of 121
         Case
          Ý¿-»3:16-bk-02232-JAF
               íæïêó¾µóðîîíðóÐÓÙDoc 151
                                  Ü±½ ïìïFiled  08/13/19
                                            Ú·´»¼ ðèñïéñïêPage 38ïof±º121
                                                            Ð¿¹»       ê



                                      ÑÎÜÛÎÛÜò


    Ü¿¬»¼æ ß«¹«-¬ ïéô îðïê




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


In re:
                                                         Case No. 3:16-bk-02230-PMG
RMS TITANIC, INC., et al.,1                              Chapter 11 (Jointly Administered)

                 Debtors.


           ORDER GRANTING MOTION TO ESTABLISH PROCEDURES
             TO PERMIT MONTHLY PAYMENT OF INTERIM FEE
              APPLICATIONS OF CHAPTER 11 PROFESSIONALS

          THIS PROCEEDING came on for hearing on August 2, 2016, on the Debtors

Motion to Establish Procedures to Permit Monthly Payment of Interim Fee Applications

of Chapter 11 Professionals [D.E. 89] (Motion).

          Accordingly, it is

          ORDERED:

          1.     The Motion is GRANTED.


1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtors federal tax
identification number include: RMS Titanic, Inc. (3162); Premier Exhibitions, Inc. (4922); Premier
Exhibitions Management, LLC (3101); Arts and Exhibitions International, LLC (3101); Premier
Exhibitions International, LLC (5075); Premier Exhibitions NYC, Inc. (9246); Premier Merchandising,
LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Debtors service address is 3045 Kingston
Court, Suite I, Peachtree Corners, Georgia 30071.




                                          Exhibit A
     Case
      Ý¿-»3:16-bk-02232-JAF
           íæïêó¾µóðîîíðóÐÓÙDoc 151
                              Ü±½ ïìïFiled  08/13/19
                                        Ú·´»¼ ðèñïéñïêPage 39îof±º121
                                                        Ð¿¹»       ê




       2.     On or before the 15th day of each month following the month for which

compensation is sought, each Professional whose employment was approved by order

of this Court authorized to seek compensation may serve a monthly statement, by email

to the United States Trustee, counsel for the Debtors, counsel for any appointed

committee, if any, counsel for the secured creditors Lang, Fenge, Haiping Zou, and

Jihie Zhang, and any other party that the Court may designate (collectively, the

Service Parties).

       3.     The monthly statement need not be filed with the Court and a courtesy

copy need not be delivered to the presiding judges chambers because this Order is not

intended to alter the fee application requirements outlined in Sections 330 and 331 of

the Bankruptcy Code because professionals are still required to serve and file interim

and final applications for approval of fees and expenses in accordance with the relevant

provisions of the Bankruptcy Code, and the Bankruptcy Rules.

       4.     Each monthly fee statement must contain an abbreviated narrative of the

services rendered, accompanied by a printout or schedule of the reimbursable expenses

incurred and the Professional and paraprofessional time spent (in sufficient detail to

allow the review of the time by the Service Parties), which shall ordinarily be for

services rendered through a particular calendar month.

       5.     Each Service Party receiving a statement may object to the payment of

the fees and the reimbursement of costs set forth therein by serving a written objection

(which shall not be filed with the Court) upon the other Service Parties on or before the

25th day of the month in which the statement is received. The objection shall state the




                                           2
                                      Exhibit A
      Case
       Ý¿-»3:16-bk-02232-JAF
            íæïêó¾µóðîîíðóÐÓÙDoc 151
                               Ü±½ ïìïFiled  08/13/19
                                         Ú·´»¼ ðèñïéñïêPage 40íof±º121
                                                         Ð¿¹»       ê




nature of the objection and identify the amount of the fees or costs to which objection is

made. The objecting party shall attempt in good faith to object only to the portion of

the statement that is deemed to be objectionable.

       6.      In absence of any timely objection, the Debtors are authorized to pay up

to 80% of the fees and 100% of the expenses identified in each monthly statement to

which no objection had been timely made in accordance with paragraph 5 of this Order.

       7.      If the Debtors receive an objection to a particular fee statement, it shall

withhold payment of that portion of the fee statement to which the objection is directed

and promptly pay the remainder of the fees and disbursements in the percentages set

forth in paragraph 6 above. All Professionals subject to this Order will establish a

separate billing number for any time spent on the resolution of fee disputes. Any fees

incurred in connection with such fee disputes shall not be paid pursuant to the monthly

statement, but may only be sought and paid upon the filing of an interim fee application

as set forth in paragraph 11 below and after order of the Court.

       8.      Similarly, if parties to an objection are able to resolve their dispute, then

the Debtors are authorized to pay that portion of the fee statement that is no longer

subject to an objection, if the party whose statement was objected to serves on the

Service Parties a statement indicating that the objection was withdrawn and describing

in detail the terms of the resolution.

       9.      Any objections that are not resolved by the parties would be preserved

and presented to the Court by the objecting party at the next interim or final fee

application hearing to be heard by the Court.




                                             3
                                         Exhibit A
     Case
      Ý¿-»3:16-bk-02232-JAF
           íæïêó¾µóðîîíðóÐÓÙDoc 151
                              Ü±½ ïìïFiled  08/13/19
                                        Ú·´»¼ ðèñïéñïêPage 41ìof±º121
                                                        Ð¿¹»       ê




       10.     The service of an objection in accordance with paragraph 5 of this Order

shall not prejudice the objecting partys right to object to any fee application on any

ground, whether or not raised in the objection. Further, the decision by any party not

to object to a fee statement shall not be a waiver of, nor otherwise prejudice, that

partys right to object to any subsequent fee application.

       11.     Unless the Court orders otherwise, each of the Professionals utilizing the

procedures described in this Order shall file interim fee applications, for the amount of

fees and costs sought in paragraph 6 above, in accordance with the 120 day guideline

set forth in Section 331 of the Bankruptcy Code.

       12.     A Professional who fails to file an application seeking approval of

compensation and expenses previously paid under this Order when such application is

due shall preclude such Professional from utilizing the automatic pay procedures as

provided herein until an interim fee application has been filed and heard by the Court.

       13.     A determination, by the Court, that payment of compensation or

reimbursement of expenses was improper as to a particular monthly statement shall not

disqualify a Professional from the future payment of compensation or reimbursement of

expenses as set forth above, unless otherwise ordered by the Court.

       14.     Neither the payment of, nor the failure to pay, in whole or in part,

monthly compensation and reimbursement as provided herein shall have any effect on

this Courts interim or final allowance of compensation and reimbursement of expenses

of any Professionals.




                                            4
                                       Exhibit A
     Case
      Ý¿-»3:16-bk-02232-JAF
           íæïêó¾µóðîîíðóÐÓÙDoc 151
                              Ü±½ ïìïFiled  08/13/19
                                        Ú·´»¼ ðèñïéñïêPage 42ëof±º121
                                                        Ð¿¹»       ê




       15.     The Debtors shall include all payments to Professionals on its monthly

operating reports, detailed so as to state the amount paid to each of the Professionals.

       16.     The Debtors may not make any payments under this Order if the Debtors

have not timely filed monthly operating reports or remained current with its

administrative expenses and 28 U.S.C. § 1930. Otherwise, this Order shall continue

and shall remain in effect during the pendency of this case unless otherwise ordered by

this Court.

       17.     All time periods set forth in this Order shall be calculated in accordance

with Bankruptcy Rule 9006(a).

       18.     Upon motion or application, and after due notice to all parties set forth

on the Courts mailing matrix, additional professionals employed by the Debtors or a

committee may be authorized to participate in modified interim compensation

procedures as set forth in this Order.

       19.     All Professionals subject to this Order shall be required to monitor their

own compliance with the terms of this Order and shall include the following

certification on each monthly invoice: I hereby certify that I am in compliance with the

terms of the Order Establishing Procedures to Permit Monthly Payment of Interim Fee

Applications of Chapter 11 Professionals.




                                             5
                                         Exhibit A
       Case
        Ý¿-»3:16-bk-02232-JAF
             íæïêó¾µóðîîíðóÐÓÙDoc 151
                                Ü±½ ïìïFiled  08/13/19
                                          Ú·´»¼ ðèñïéñïêPage 43êof±º121
                                                          Ð¿¹»       ê




          20.       Notwithstanding the possible applicability of Bankruptcy Rule 6004(h),

this Order shall be immediately effective and enforceable upon its entry.



                                              ###


Copies furnished to:

Daniel F. Blanks, Esq.



Attorney Daniel F. Blanks is directed to serve a copy of this Order on all non-CM/ECF
interested parties and file a proof of service within 3 days of entry of the Order.



~#4846-3582-6485 v.1~




                                               6
                                          Exhibit A
         Case 3:16-bk-02232-JAF          Doc 151      Filed 08/13/19      Page 44 of 121



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLROIDA
                                 www.flmb.uscourts.gov


                       EXPENSE REIMBURSEMENT GUIDELINES


       Consistent with Local Rule 2016-1(e) and Bankruptcy Rule 2016, this expense
reimbursement guideline is intended to serve as a guide to professionals who submit employment
and expense applications to the Court. Reimbursement for expenses is confined to the actual and
reasonable expenses that are necessary to perform the assignment. Any application for
reimbursement must be supported by documentation as appropriate.

Factors relevant to a determination that the expense is proper include the following:

1.     Reasonable and Economical. Whether the expense is reasonable and economical. (For
       example, first class and other luxurious travel mode or accommodations will normally be
       objectionable.)

2.     Standard Practices. Whether the requested expenses are customarily charged to non-
       bankruptcy clients of the applicant. The Court will consider the customary practice of the
       firm in charging or not charging non-bankruptcy clients for particular expense items. The
       practice should remain consistent regardless of the client. The Court recognizes that there
       will be differences in billing practices among professionals.

3.     Documentation. Whether the applicant has provided a detailed itemization of all
       expenses including the date incurred, description of expense (e.g., type of travel, type of
       fare, rate, destination), and the method of computation.

4.     Unusual Items. Whether the applicant has explained unusual items in greater detail.

5.     Proration. Whether the applicant has prorated expenses where appropriate between the
       estate and other cases (e.g., travel expenses applicable to more than one case) and has
       adequately explained the basis for any such proration.

6.     Actual Cost. Whether expenses incurred by the applicant to third parties are limited to
       the actual amounts billed to, or paid by, the applicant on behalf of the estate.


                         Types of Reimbursable Travel and Expenses

       Common carrier fees (coach), rental car fees (small and mid-size vehicles only), mileage

       tolls, and parking costs (but not parking or violation tickets).

       Ground transportation such as taxis, buses, and subways.




                                            Exhibit A
  Case 3:16-bk-02232-JAF         Doc 151      Filed 08/13/19        Page 45 of 121



Tips to porters and baggage handlers.

Meals and gratuities.

Lodging.

The actual cost of office supplies, facsimile, and copy services.

   o Internal photocopy expenses must be reasonable, not to exceed $0.15 per page.

   o External photocopy expenses are reimbursable at cost.

   o Facsimiles should not exceed $1.00 per page received.

Postage.

Messenger services, where necessity is shown.

Computerized research (with supporting documentation, identified by client and matter).


                    Expenses Not Subject to Reimbursement

Personal hotel expenses, such as movie rentals or gym fees.

Alcohol and entertainment expenses.

Repairs and maintenance work for personal vehicles.

Office overhead expenses not particularly attributable to an individual client or case (such
as word processing, proofreading, secretarial and other clerical services, rent, utilities,
office equipment and furnishings, insurance, taxes, local telephones and monthly car
phone charges, lighting, heating and cooling, and library and publication charges).

Paralegal services (although not reimbursed as an expense, may be compensated as a
paraprofessional under 11 U.S.C. § 330).

Expenses exceeding the actual amount incurred to the applicant.

Other professional services incurred without approval. A professional employed under 11
U.S.C. § 327 may not employ, and charge as an expense, another professional (i.e.,
special litigation counsel employing an expert witness) unless the employment is
approved by the Court prior to rendering the employment.




                                    Exhibit A
             Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 46 of 121



                                        Exhibit B

                                 Lincoln Engagement Letter




                                            2
49795907;2
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 47 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 48 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 49 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 50 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 51 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 52 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 53 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 54 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 55 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 56 of 121
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 57 of 121
         Case
          Ý¿-»3:16-bk-02232-JAF
               íæïêó¾µóðîîíðóÐÓÙDoc 151
                                  Ü±½ ïìïFiled  08/13/19
                                            Ú·´»¼ ðèñïéñïêPage 58ïof±º121
                                                            Ð¿¹»       ê



                                      ÑÎÜÛÎÛÜò


    Ü¿¬»¼æ ß«¹«-¬ ïéô îðïê




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


In re:
                                                         Case No. 3:16-bk-02230-PMG
RMS TITANIC, INC., et al.,1                              Chapter 11 (Jointly Administered)

                 Debtors.


           ORDER GRANTING MOTION TO ESTABLISH PROCEDURES
             TO PERMIT MONTHLY PAYMENT OF INTERIM FEE
              APPLICATIONS OF CHAPTER 11 PROFESSIONALS

          THIS PROCEEDING came on for hearing on August 2, 2016,

Motion to Establish Procedures to Permit Monthly Payment of Interim Fee Applications

of Chapter 11 Professional

          Accordingly, it is

          ORDERED:

          1.     The Motion is GRANTED.


1
  The Debtors in the chapter 11 cases, along with the last four digits of ea
identification number include: RMS Titanic, Inc. (3162); Premier Exhibitions, Inc. (4922); Premier
Exhibitions Management, LLC (3101); Arts and Exhibitions International, LLC (3101); Premier
Exhibitions International, LLC (5075); Premier Exhibitions NYC, Inc. (9246); Premier Merchandising,
LLC (3867), and Dinosaurs Unearthed Corp. (7309).
Court, Suite I, Peachtree Corners, Georgia 30071.




                            Exhibit A to Engagement Letter
     Case
      Ý¿-»3:16-bk-02232-JAF
           íæïêó¾µóðîîíðóÐÓÙDoc 151
                              Ü±½ ïìïFiled  08/13/19
                                        Ú·´»¼ ðèñïéñïêPage 59îof±º121
                                                        Ð¿¹»       ê




       2.     On or before the 15th day of each month following the month for which

compensation is sought, each Professional whose employment was approved by order

of this Court authorized to seek compensation may serve a monthly statement, by email

to the United States Trustee, counsel for the Debtors, counsel for any appointed

committee, if any, counsel for the secured creditors Lang, Fenge, Haiping Zou, and

Jihie Zhang, and any other party that the Court may designate (collectively, the



       3.     The monthly statement need not be filed with the Court and a courtesy

copy need not be delivered to the presiding                           e this Order is not

intended to alter the fee application requirements outlined in Sections 330 and 331 of

the Bankruptcy Code because professionals are still required to serve and file interim

and final applications for approval of fees and expenses in accordance with the relevant

provisions of the Bankruptcy Code, and the Bankruptcy Rules.

       4.     Each monthly fee statement must contain an abbreviated narrative of the

services rendered, accompanied by a printout or schedule of the reimbursable expenses

incurred and the Professional and paraprofessional time spent (in sufficient detail to

allow the review of the time by the Service Parties), which shall ordinarily be for

services rendered through a particular calendar month.

       5.     Each Service Party receiving a statement may object to the payment of

the fees and the reimbursement of costs set forth therein by serving a written objection

(which shall not be filed with the Court) upon the other Service Parties on or before the

25th day of the month in which the statement is received. The objection shall state the




                                           2
                        Exhibit A to Engagement Letter
      Case
       Ý¿-»3:16-bk-02232-JAF
            íæïêó¾µóðîîíðóÐÓÙDoc 151
                               Ü±½ ïìïFiled  08/13/19
                                         Ú·´»¼ ðèñïéñïêPage 60íof±º121
                                                         Ð¿¹»       ê




nature of the objection and identify the amount of the fees or costs to which objection is

made. The objecting party shall attempt in good faith to object only to the portion of

the statement that is deemed to be objectionable.

       6.      In absence of any timely objection, the Debtors are authorized to pay up

to 80% of the fees and 100% of the expenses identified in each monthly statement to

which no objection had been timely made in accordance with paragraph 5 of this Order.

       7.      If the Debtors receive an objection to a particular fee statement, it shall

withhold payment of that portion of the fee statement to which the objection is directed

and promptly pay the remainder of the fees and disbursements in the percentages set

forth in paragraph 6 above. All Professionals subject to this Order will establish a

separate billing number for any time spent on the resolution of fee disputes. Any fees

incurred in connection with such fee disputes shall not be paid pursuant to the monthly

statement, but may only be sought and paid upon the filing of an interim fee application

as set forth in paragraph 11 below and after order of the Court.

       8.      Similarly, if parties to an objection are able to resolve their dispute, then

the Debtors are authorized to pay that portion of the fee statement that is no longer

subject to an objection, if the party whose statement was objected to serves on the

Service Parties a statement indicating that the objection was withdrawn and describing

in detail the terms of the resolution.

       9.      Any objections that are not resolved by the parties would be preserved

and presented to the Court by the objecting party at the next interim or final fee

application hearing to be heard by the Court.




                                             3
                          Exhibit A to Engagement Letter
     Case
      Ý¿-»3:16-bk-02232-JAF
           íæïêó¾µóðîîíðóÐÓÙDoc 151
                              Ü±½ ïìïFiled  08/13/19
                                        Ú·´»¼ ðèñïéñïêPage 61ìof±º121
                                                        Ð¿¹»       ê




       10.    The service of an objection in accordance with paragraph 5 of this Order

shall not prejudice the objecti                              any fee application on any

ground, whether or not raised in the objection. Further, the decision by any party not

to object to a fee statement shall not be a waiver of, nor otherwise prejudice, that

                             subsequent fee application.

       11.    Unless the Court orders otherwise, each of the Professionals utilizing the

procedures described in this Order shall file interim fee applications, for the amount of

fees and costs sought in paragraph 6 above, in accordance with the 120 day guideline

set forth in Section 331 of the Bankruptcy Code.

       12.    A Professional who fails to file an application seeking approval of

compensation and expenses previously paid under this Order when such application is

due shall preclude such Professional from utilizing the automatic pay procedures as

provided herein until an interim fee application has been filed and heard by the Court.

       13.    A determination, by the Court, that payment of compensation or

reimbursement of expenses was improper as to a particular monthly statement shall not

disqualify a Professional from the future payment of compensation or reimbursement of

expenses as set forth above, unless otherwise ordered by the Court.

       14.    Neither the payment of, nor the failure to pay, in whole or in part,

monthly compensation and reimbursement as provided herein shall have any effect on

                                          compensation and reimbursement of expenses

of any Professionals.




                                           4
                        Exhibit A to Engagement Letter
     Case
      Ý¿-»3:16-bk-02232-JAF
           íæïêó¾µóðîîíðóÐÓÙDoc 151
                              Ü±½ ïìïFiled  08/13/19
                                        Ú·´»¼ ðèñïéñïêPage 62ëof±º121
                                                        Ð¿¹»       ê




       15.     The Debtors shall include all payments to Professionals on its monthly

operating reports, detailed so as to state the amount paid to each of the Professionals.

       16.     The Debtors may not make any payments under this Order if the Debtors

have not timely filed monthly operating reports or remained current with its

administrative expenses and 28 U.S.C. § 1930. Otherwise, this Order shall continue

and shall remain in effect during the pendency of this case unless otherwise ordered by

this Court.

       17.     All time periods set forth in this Order shall be calculated in accordance

with Bankruptcy Rule 9006(a).

       18.     Upon motion or application, and after due notice to all parties set forth

                                                essionals employed by the Debtors or a

committee may be authorized to participate in modified interim compensation

procedures as set forth in this Order.

       19.     All Professionals subject to this Order shall be required to monitor their

own compliance with the terms of this Order and shall include the following

certification on each monthly invoice: I hereby certify that I am in compliance with the

terms of the Order Establishing Procedures to Permit Monthly Payment of Interim Fee

Applications of Chapter 11 Professionals.




                                            5
                         Exhibit A to Engagement Letter
       Case
        Ý¿-»3:16-bk-02232-JAF
             íæïêó¾µóðîîíðóÐÓÙDoc 151
                                Ü±½ ïìïFiled  08/13/19
                                          Ú·´»¼ ðèñïéñïêPage 63êof±º121
                                                          Ð¿¹»       ê




          20.       Notwithstanding the possible applicability of Bankruptcy Rule 6004(h),

this Order shall be immediately effective and enforceable upon its entry.



                                              ###


Copies furnished to:

Daniel F. Blanks, Esq.



Attorney Daniel F. Blanks is directed to serve a copy of this Order on all non-CM/ECF
interested parties and file a proof of service within 3 days of entry of the Order.



~#4846-3582-6485 v.1~




                                               6
                             Exhibit A to Engagement Letter
         Case 3:16-bk-02232-JAF          Doc 151      Filed 08/13/19      Page 64 of 121



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLROIDA
                                 www.flmb.uscourts.gov


                       EXPENSE REIMBURSEMENT GUIDELINES


       Consistent with Local Rule 2016-1(e) and Bankruptcy Rule 2016, this expense
reimbursement guideline is intended to serve as a guide to professionals who submit employment
and expense applications to the Court. Reimbursement for expenses is confined to the actual and
reasonable expenses that are necessary to perform the assignment. Any application for
reimbursement must be supported by documentation as appropriate.

Factors relevant to a determination that the expense is proper include the following:

1.     Reasonable and Economical. Whether the expense is reasonable and economical. (For
       example, first class and other luxurious travel mode or accommodations will normally be
       objectionable.)

2.     Standard Practices. Whether the requested expenses are customarily charged to non-
       bankruptcy clients of the applicant. The Court will consider the customary practice of the
       firm in charging or not charging non-bankruptcy clients for particular expense items. The
       practice should remain consistent regardless of the client. The Court recognizes that there
       will be differences in billing practices among professionals.

3.     Documentation. Whether the applicant has provided a detailed itemization of all
       expenses including the date incurred, description of expense (e.g., type of travel, type of
       fare, rate, destination), and the method of computation.

4.     Unusual Items. Whether the applicant has explained unusual items in greater detail.

5.     Proration. Whether the applicant has prorated expenses where appropriate between the
       estate and other cases (e.g., travel expenses applicable to more than one case) and has
       adequately explained the basis for any such proration.

6.     Actual Cost. Whether expenses incurred by the applicant to third parties are limited to
       the actual amounts billed to, or paid by, the applicant on behalf of the estate.


                         Types of Reimbursable Travel and Expenses

       Common carrier fees (coach), rental car fees (small and mid-size vehicles only), mileage

       tolls, and parking costs (but not parking or violation tickets).

       Ground transportation such as taxis, buses, and subways.




                             Exhibit A to Engagement Letter
  Case 3:16-bk-02232-JAF         Doc 151      Filed 08/13/19        Page 65 of 121



Tips to porters and baggage handlers.

Meals and gratuities.

Lodging.

The actual cost of office supplies, facsimile, and copy services.

   o Internal photocopy expenses must be reasonable, not to exceed $0.15 per page.

   o External photocopy expenses are reimbursable at cost.

   o Facsimiles should not exceed $1.00 per page received.

Postage.

Messenger services, where necessity is shown.

Computerized research (with supporting documentation, identified by client and matter).


                    Expenses Not Subject to Reimbursement

Personal hotel expenses, such as movie rentals or gym fees.

Alcohol and entertainment expenses.

Repairs and maintenance work for personal vehicles.

Office overhead expenses not particularly attributable to an individual client or case (such
as word processing, proofreading, secretarial and other clerical services, rent, utilities,
office equipment and furnishings, insurance, taxes, local telephones and monthly car
phone charges, lighting, heating and cooling, and library and publication charges).

Paralegal services (although not reimbursed as an expense, may be compensated as a
paraprofessional under 11 U.S.C. § 330).

Expenses exceeding the actual amount incurred to the applicant.

Other professional services incurred without approval. A professional employed under 11
U.S.C. § 327 may not employ, and charge as an expense, another professional (i.e.,
special litigation counsel employing an expert witness) unless the employment is
approved by the Court prior to rendering the employment.




                        Exhibit A to Engagement Letter
             Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 66 of 121



                                        Exhibit C

                                         Invoices




49795907;2
               Case 3:16-bk-02232-JAF              Doc 151       Filed 08/13/19        Page 67 of 121




                             Lincoln Partners & Teneo Securities

                                      Premier Exhibitions, Inc.
                        January 1, 2018 through December 31, 2018

                                           Professional Fees


I hereby certify that Lincoln Partners Advisors LLC and Teneo Securities LLC are in compliance with the terms of the
Order Establishing Procedures to Permit Monthly Payment of Interim Fee Applications of Chapter 11 Professionals.
                  Case 3:16-bk-02232-JAF                     Doc 151          Filed 08/13/19            Page 68 of 121


                                                           Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                                 TOTAL HOURS
                                                      January 1, 2018 to January 31, 2018
                                                                                        Lincoln     Lincoln        Teneo
                                                                                       Williams     Murphy         deKoe
                                                                                         Senior
                                                                                                   Managing
                                                                                       Managing                  Associate
                                                                                                    Director
Category #    Category Description                                                      Director                                 Total
       1      Admin / Professional Retention / Fee Application Preparation                       ‐           ‐          0.5          0.5
       2      MOR Analysis                                                                     0.6         0.3          2.9          3.8
       3      First / Second Day Motions                                                         ‐           ‐            ‐            ‐
       4      Plan and Disclosure Statement                                                      ‐           ‐            ‐            ‐
       5      Financial Analysis (Historical / Projected)                                        ‐         0.3          4.7          5.0
       6      Cash Flow / Liquidity Analysis                                                     ‐           ‐          1.2          1.2
       7      Due Diligence of Debtor's Assets and Liabilities                                 0.9         0.4            ‐          1.3
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                              1.8         2.4          1.8          6.0
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                   ‐           ‐            ‐            ‐
      10      Internal Meetings / Discussions                                                    ‐           ‐            ‐            ‐
      11      Correspondence and/or Discussion(s) with Counsel                                 1.7         3.9          1.6          7.2
      12      Correspondence and/or Discussion(s) with Committee                               1.4         2.1          0.4          3.9
      13      Correspondence and/or Discussion(s) with Interested Party                          ‐           ‐            ‐            ‐
      14      Discussion and/or Preparation of Committee Materials / Issues                      ‐         0.5          2.8          3.3
      15      Bankruptcy Filings and Other Document Review                                     1.2           ‐          0.8          2.0
      16      Analysis of Claims                                                                 ‐           ‐            ‐            ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                     ‐           ‐            ‐            ‐
      18      Court Testimony, Preparation and Attendance                                        ‐           ‐            ‐            ‐
      19      Travel Time (0.0% of Travel Time Billed)                                           ‐           ‐            ‐            ‐
Total                                                                                          7.6         9.9         16.7         34.2


                                                        Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                               TOTAL FEES
                                                   January 1, 2018 to January 31, 2018
                                                                                     Lincoln       Lincoln         Teneo
                                                                                     Williams      Murphy          deKoe
                                                                                      Senior
                                                                                                  Managing
                                                                                    Managing                     Associate
                                                                                                   Director
                                                                                     Director
Category # Category Description                                                     $565/hour     $525/hour      $400/hour       Total
      1    Admin / Professional Retention / Fee Application Preparation                       ‐             ‐        $200.0        $200.0
      2    MOR Analysis                                                                   339.0         157.5       1,160.0       1,656.5
      3    First / Second Day Motions                                                         ‐             ‐              ‐            ‐
      4    Plan and Disclosure Statement                                                      ‐             ‐              ‐            ‐
      5    Financial Analysis (Historical / Projected)                                        ‐         157.5       1,880.0       2,037.5
      6    Cash Flow / Liquidity Analysis                                                     ‐             ‐         480.0         480.0
      7    Due Diligence of Debtor's Assets and Liabilities                               508.5         210.0              ‐        718.5
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                          1,017.0       1,260.0         720.0       2,997.0
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                   ‐             ‐              ‐            ‐
     10    Internal Meetings / Discussions                                                    ‐             ‐              ‐            ‐
     11    Correspondence and/or Discussion(s) with Counsel                               960.5       2,047.5         640.0       3,648.0
     12    Correspondence and/or Discussion(s) with Committee                             791.0       1,102.5         160.0       2,053.5
     13    Correspondence and/or Discussion(s) with Interested Party                          ‐             ‐              ‐            ‐
     14    Discussion and/or Preparation of Committee Materials / Issues                      ‐         262.5       1,120.0       1,382.5
     15    Bankruptcy Filings and Other Document Review                                   678.0             ‐         320.0         998.0
     16    Analysis of Claims                                                                 ‐             ‐              ‐            ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                     ‐             ‐              ‐            ‐
     18    Court Testimony, Preparation and Attendance                                        ‐             ‐              ‐            ‐
     19    Travel Time (0.0% of Travel Time Billed)                                           ‐             ‐              ‐            ‐
TOTAL MONTHLY FEES (ACTUAL)                                                            $4,294.0      $5,197.5      $6,680.0     $16,171.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                     $16,171.5
                  Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19            Page 69 of 121


                                                           Premier Exhibitions, Inc.
                                           Summary of Services Rendered by Category Description
                                                                 TOTAL HOURS
                                                     February 1, 2018 to February 28, 2018
                                                                                        Lincoln      Lincoln        Teneo
                                                                                        Williams     Murphy         deKoe
                                                                                         Senior
                                                                                                    Managing
                                                                                       Managing                   Associate
                                                                                                     Director
Category #    Category Description                                                      Director                                  Total
       1      Admin / Professional Retention / Fee Application Preparation                        ‐         0.2          0.7          0.9
      2       MOR Analysis                                                                        ‐         0.3          2.6          2.9
      3       First / Second Day Motions                                                          ‐           ‐            ‐            ‐
      4       Plan and Disclosure Statement                                                       ‐           ‐            ‐            ‐
      5       Financial Analysis (Historical / Projected)                                         ‐         0.3         18.8         19.1
      6       Cash Flow / Liquidity Analysis                                                      ‐           ‐          3.5          3.5
      7       Due Diligence of Debtor's Assets and Liabilities                                    ‐           ‐          2.0          2.0
      8       Debtor Professionals ‐ Diligence / Meetings / Calls                             18.5         21.4          2.1         42.0
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                    ‐           ‐            ‐            ‐
      10      Internal Meetings / Discussions                                                     ‐           ‐            ‐            ‐
      11      Correspondence and/or Discussion(s) with Counsel                                  0.8         3.7          6.9         11.4
      12      Correspondence and/or Discussion(s) with Committee                                1.9         2.8          2.8          7.5
      13      Correspondence and/or Discussion(s) with Interested Party                           ‐         0.2            ‐          0.2
      14      Discussion and/or Preparation of Committee Materials / Issues                       ‐         1.0         13.8         14.8
      15      Bankruptcy Filings and Other Document Review                                        ‐           ‐          0.9          0.9
      16      Analysis of Claims                                                                  ‐           ‐            ‐            ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                      ‐           ‐            ‐            ‐
      18      Court Testimony, Preparation and Attendance                                         ‐           ‐            ‐            ‐
      19      Travel Time (0.0% of Travel Time Billed)                                            ‐           ‐            ‐            ‐
Total                                                                                         21.2         29.9         54.1        105.2


                                                        Premier Exhibitions, Inc.
                                        Summary of Services Rendered by Category Description
                                                               TOTAL FEES
                                                  February 1, 2018 to February 28, 2018
                                                                                     Lincoln     Lincoln            Teneo
                                                                                     Williams    Murphy             deKoe
                                                                                      Senior
                                                                                                Managing
                                                                                    Managing                      Associate
                                                                                                 Director
                                                                                     Director
Category # Category Description                                                     $565/hour   $525/hour         $400/hour       Total
      1    Admin / Professional Retention / Fee Application Preparation                       ‐      $105.0           $280.0        $385.0
     2     MOR Analysis                                                                       ‐       157.5          1,040.0       1,197.5
     3     First / Second Day Motions                                                         ‐           ‐                 ‐            ‐
     4     Plan and Disclosure Statement                                                      ‐           ‐                 ‐            ‐
     5     Financial Analysis (Historical / Projected)                                        ‐       157.5          7,520.0       7,677.5
     6     Cash Flow / Liquidity Analysis                                                     ‐           ‐          1,400.0       1,400.0
     7     Due Diligence of Debtor's Assets and Liabilities                                   ‐           ‐            800.0         800.0
     8     Debtor Professionals ‐ Diligence / Meetings / Calls                         10,452.5   11,235.0             840.0      22,527.5
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                   ‐           ‐                 ‐            ‐
     10    Internal Meetings / Discussions                                                    ‐           ‐                 ‐            ‐
     11    Correspondence and/or Discussion(s) with Counsel                               452.0     1,942.5          2,760.0       5,154.5
     12    Correspondence and/or Discussion(s) with Committee                           1,073.5     1,470.0          1,120.0       3,663.5
     13    Correspondence and/or Discussion(s) with Interested Party                          ‐       105.0                 ‐        105.0
     14    Discussion and/or Preparation of Committee Materials / Issues                      ‐       525.0          5,520.0       6,045.0
     15    Bankruptcy Filings and Other Document Review                                       ‐           ‐            360.0         360.0
     16    Analysis of Claims                                                                 ‐           ‐                 ‐            ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                     ‐           ‐                 ‐            ‐
     18    Court Testimony, Preparation and Attendance                                        ‐           ‐                 ‐            ‐
     19    Travel Time (0.0% of Travel Time Billed)                                           ‐           ‐                 ‐            ‐
TOTAL MONTHLY FEES (ACTUAL)                                                          $11,978.0   $15,697.5         $21,640.0     $49,315.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                      $25,000.0
                  Case 3:16-bk-02232-JAF                    Doc 151          Filed 08/13/19           Page 70 of 121


                                                          Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                                TOTAL HOURS
                                                       March 1, 2018 to March 31, 2018
                                                                                      Lincoln     Lincoln       Teneo
                                                                                     Williams     Murphy        deKoe
                                                                                       Senior
                                                                                                 Managing
                                                                                     Managing                  Associate
                                                                                                  Director
Category #    Category Description                                                    Director                                Total
       1      Admin / Professional Retention / Fee Application Preparation                     ‐           ‐            ‐           ‐
       2      MOR Analysis                                                                   0.6         1.3          2.0         3.9
       3      First / Second Day Motions                                                       ‐           ‐            ‐           ‐
       4      Plan and Disclosure Statement                                                    ‐           ‐          0.5         0.5
       5      Financial Analysis (Historical / Projected)                                      ‐         1.3         14.0        15.3
       6      Cash Flow / Liquidity Analysis                                                   ‐           ‐          0.6         0.6
       7      Due Diligence of Debtor's Assets and Liabilities                                 ‐           ‐            ‐           ‐
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                            2.3         3.2          2.0         7.5
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                 ‐           ‐            ‐           ‐
      10      Internal Meetings / Discussions                                                  ‐           ‐          0.6         0.6
      11      Correspondence and/or Discussion(s) with Counsel                               2.2         3.4          4.4        10.0
      12      Correspondence and/or Discussion(s) with Committee                             1.2         1.5          1.7         4.4
      13      Correspondence and/or Discussion(s) with Interested Party                        ‐           ‐          0.7         0.7
      14      Discussion and/or Preparation of Committee Materials / Issues                  2.6         3.5         12.6        18.7
      15      Bankruptcy Filings and Other Document Review                                   0.7           ‐          5.2         5.9
      16      Analysis of Claims                                                               ‐           ‐            ‐           ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                   ‐           ‐            ‐           ‐
      18      Court Testimony, Preparation and Attendance                                      ‐           ‐            ‐           ‐
      19      Travel Time (0.0% of Travel Time Billed)                                         ‐           ‐            ‐           ‐
Total                                                                                        9.6        14.2         44.3        68.1


                                                       Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                              TOTAL FEES
                                                    March 1, 2018 to March 31, 2018
                                                                                   Lincoln        Lincoln       Teneo
                                                                                   Williams       Murphy        deKoe
                                                                                    Senior
                                                                                                Managing
                                                                                  Managing                     Associate
                                                                                                 Director
                                                                                   Director
Category # Category Description                                                   $565/hour     $525/hour      $400/hour      Total
      1    Admin / Professional Retention / Fee Application Preparation                     ‐             ‐             ‐            ‐
      2    MOR Analysis                                                                 339.0         682.5         800.0      1,821.5
      3    First / Second Day Motions                                                       ‐             ‐             ‐            ‐
      4    Plan and Disclosure Statement                                                    ‐             ‐         200.0        200.0
      5    Financial Analysis (Historical / Projected)                                      ‐         682.5       5,600.0      6,282.5
      6    Cash Flow / Liquidity Analysis                                                   ‐             ‐         240.0        240.0
      7    Due Diligence of Debtor's Assets and Liabilities                                 ‐             ‐             ‐            ‐
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                        1,299.5       1,680.0         800.0      3,779.5
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                 ‐             ‐             ‐            ‐
     10    Internal Meetings / Discussions                                                  ‐             ‐         240.0        240.0
     11    Correspondence and/or Discussion(s) with Counsel                           1,243.0       1,785.0       1,760.0      4,788.0
     12    Correspondence and/or Discussion(s) with Committee                           678.0         787.5         680.0      2,145.5
     13    Correspondence and/or Discussion(s) with Interested Party                        ‐             ‐         280.0        280.0
     14    Discussion and/or Preparation of Committee Materials / Issues              1,469.0       1,837.5       5,040.0      8,346.5
     15    Bankruptcy Filings and Other Document Review                                 395.5             ‐       2,080.0      2,475.5
     16    Analysis of Claims                                                               ‐             ‐             ‐            ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                   ‐             ‐             ‐            ‐
     18    Court Testimony, Preparation and Attendance                                      ‐             ‐             ‐            ‐
     19    Travel Time (0.0% of Travel Time Billed)                                         ‐             ‐             ‐            ‐
TOTAL MONTHLY FEES (ACTUAL)                                                          $5,424.0      $7,455.0     $17,720.0    $30,599.0

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                  $25,000.0
                  Case 3:16-bk-02232-JAF                     Doc 151          Filed 08/13/19            Page 71 of 121


                                                          Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                                 TOTAL HOURS
                                                        April 1, 2018 to April 30, 2018
                                                                                        Lincoln     Lincoln       Teneo
                                                                                        Williams    Murphy        deKoe
                                                                                         Senior
                                                                                                   Managing
                                                                                       Managing                  Associate
                                                                                                    Director
Category #    Category Description                                                      Director                                Total
       1      Admin / Professional Retention / Fee Application Preparation                       ‐           ‐            ‐           ‐
       2      MOR Analysis                                                                     0.7         0.9          2.4         4.0
       3      First / Second Day Motions                                                         ‐           ‐            ‐           ‐
       4      Plan and Disclosure Statement                                                      ‐           ‐            ‐           ‐
       5      Financial Analysis (Historical / Projected)                                      1.0         1.2          3.4         5.6
       6      Cash Flow / Liquidity Analysis                                                     ‐           ‐          0.6         0.6
       7      Due Diligence of Debtor's Assets and Liabilities                                   ‐           ‐          0.3         0.3
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                              0.8         1.1          2.3         4.2
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                   ‐           ‐            ‐           ‐
      10      Internal Meetings / Discussions                                                    ‐           ‐            ‐           ‐
      11      Correspondence and/or Discussion(s) with Counsel                                 2.4         4.5          1.2         8.1
      12      Correspondence and/or Discussion(s) with Committee                               1.2         1.0          1.8         4.0
      13      Correspondence and/or Discussion(s) with Interested Party                          ‐         0.2          0.2         0.4
      14      Discussion and/or Preparation of Committee Materials / Issues                    4.0         4.5          6.0        14.5
      15      Bankruptcy Filings and Other Document Review                                       ‐           ‐            ‐           ‐
      16      Analysis of Claims                                                                 ‐           ‐            ‐           ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                     ‐           ‐            ‐           ‐
      18      Court Testimony, Preparation and Attendance                                        ‐           ‐            ‐           ‐
      19      Travel Time (0.0% of Travel Time Billed)                                           ‐           ‐            ‐           ‐
Total                                                                                         10.1        13.4         18.2        41.7


                                                       Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                               TOTAL FEES
                                                     April 1, 2018 to April 30, 2018
                                                                                     Lincoln       Lincoln        Teneo
                                                                                     Williams      Murphy         deKoe
                                                                                      Senior
                                                                                                  Managing
                                                                                    Managing                     Associate
                                                                                                   Director
                                                                                     Director
Category # Category Description                                                     $565/hour     $525/hour      $400/hour      Total
      1    Admin / Professional Retention / Fee Application Preparation                       ‐             ‐             ‐            ‐
      2    MOR Analysis                                                                   395.5         472.5         960.0      1,828.0
      3    First / Second Day Motions                                                         ‐             ‐             ‐            ‐
      4    Plan and Disclosure Statement                                                      ‐             ‐             ‐            ‐
      5    Financial Analysis (Historical / Projected)                                    565.0         630.0       1,360.0      2,555.0
      6    Cash Flow / Liquidity Analysis                                                     ‐             ‐         240.0        240.0
      7    Due Diligence of Debtor's Assets and Liabilities                                   ‐             ‐         120.0        120.0
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                            452.0         577.5         920.0      1,949.5
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                   ‐             ‐             ‐            ‐
     10    Internal Meetings / Discussions                                                    ‐             ‐             ‐            ‐
     11    Correspondence and/or Discussion(s) with Counsel                             1,356.0       2,362.5         480.0      4,198.5
     12    Correspondence and/or Discussion(s) with Committee                             678.0         525.0         720.0      1,923.0
     13    Correspondence and/or Discussion(s) with Interested Party                          ‐         105.0          80.0        185.0
     14    Discussion and/or Preparation of Committee Materials / Issues                2,260.0       2,362.5       2,400.0      7,022.5
     15    Bankruptcy Filings and Other Document Review                                       ‐             ‐             ‐            ‐
     16    Analysis of Claims                                                                 ‐             ‐             ‐            ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                     ‐             ‐             ‐            ‐
     18    Court Testimony, Preparation and Attendance                                        ‐             ‐             ‐            ‐
     19    Travel Time (0.0% of Travel Time Billed)                                           ‐             ‐             ‐            ‐
TOTAL MONTHLY FEES (ACTUAL)                                                            $5,706.5      $7,035.0      $7,280.0    $20,021.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                    $20,021.5
                  Case 3:16-bk-02232-JAF                    Doc 151          Filed 08/13/19           Page 72 of 121


                                                          Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                                TOTAL HOURS
                                                         May 1, 2018 to May 31, 2018
                                                                                      Lincoln     Lincoln       Teneo
                                                                                     Williams     Murphy        deKoe
                                                                                       Senior
                                                                                                 Managing
                                                                                     Managing                  Associate
                                                                                                  Director
Category #    Category Description                                                    Director                                Total
       1      Admin / Professional Retention / Fee Application Preparation                     ‐           ‐            ‐           ‐
       2      MOR Analysis                                                                   0.6         0.4          1.9         2.9
       3      First / Second Day Motions                                                       ‐           ‐            ‐           ‐
       4      Plan and Disclosure Statement                                                    ‐           ‐          6.6         6.6
       5      Financial Analysis (Historical / Projected)                                    1.0         0.4          3.8         5.2
       6      Cash Flow / Liquidity Analysis                                                   ‐           ‐            ‐           ‐
       7      Due Diligence of Debtor's Assets and Liabilities                                 ‐           ‐            ‐           ‐
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                            0.4         0.8          0.7         1.9
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                 ‐           ‐            ‐           ‐
      10      Internal Meetings / Discussions                                                  ‐           ‐            ‐           ‐
      11      Correspondence and/or Discussion(s) with Counsel                               2.8         3.2          1.8         7.8
      12      Correspondence and/or Discussion(s) with Committee                             1.8         2.3          1.1         5.2
      13      Correspondence and/or Discussion(s) with Interested Party                        ‐           ‐            ‐           ‐
      14      Discussion and/or Preparation of Committee Materials / Issues                  0.7         2.7          2.5         5.9
      15      Bankruptcy Filings and Other Document Review                                     ‐         0.4          1.7         2.1
      16      Analysis of Claims                                                               ‐           ‐            ‐           ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                   ‐           ‐            ‐           ‐
      18      Court Testimony, Preparation and Attendance                                      ‐           ‐            ‐           ‐
      19      Travel Time (0.0% of Travel Time Billed)                                         ‐           ‐            ‐           ‐
Total                                                                                        7.3        10.2         20.1        37.6


                                                       Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                              TOTAL FEES
                                                      May 1, 2018 to May 31, 2018
                                                                                   Lincoln        Lincoln       Teneo
                                                                                   Williams       Murphy        deKoe
                                                                                    Senior
                                                                                                Managing
                                                                                  Managing                     Associate
                                                                                                 Director
                                                                                   Director
Category # Category Description                                                   $565/hour     $525/hour      $400/hour      Total
      1    Admin / Professional Retention / Fee Application Preparation                     ‐             ‐             ‐            ‐
      2    MOR Analysis                                                                 339.0         210.0         760.0      1,309.0
      3    First / Second Day Motions                                                       ‐             ‐             ‐            ‐
      4    Plan and Disclosure Statement                                                    ‐             ‐       2,640.0      2,640.0
      5    Financial Analysis (Historical / Projected)                                  565.0         210.0       1,520.0      2,295.0
      6    Cash Flow / Liquidity Analysis                                                   ‐             ‐             ‐            ‐
      7    Due Diligence of Debtor's Assets and Liabilities                                 ‐             ‐             ‐            ‐
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                          226.0         420.0         280.0        926.0
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                 ‐             ‐             ‐            ‐
     10    Internal Meetings / Discussions                                                  ‐             ‐             ‐            ‐
     11    Correspondence and/or Discussion(s) with Counsel                           1,582.0       1,680.0         720.0      3,982.0
     12    Correspondence and/or Discussion(s) with Committee                         1,017.0       1,207.5         440.0      2,664.5
     13    Correspondence and/or Discussion(s) with Interested Party                        ‐             ‐             ‐            ‐
     14    Discussion and/or Preparation of Committee Materials / Issues                395.5       1,417.5       1,000.0      2,813.0
     15    Bankruptcy Filings and Other Document Review                                     ‐         210.0         680.0        890.0
     16    Analysis of Claims                                                               ‐             ‐             ‐            ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                   ‐             ‐             ‐            ‐
     18    Court Testimony, Preparation and Attendance                                      ‐             ‐             ‐            ‐
     19    Travel Time (0.0% of Travel Time Billed)                                         ‐             ‐             ‐            ‐
TOTAL MONTHLY FEES (ACTUAL)                                                          $4,124.5      $5,355.0      $8,040.0    $17,519.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                  $17,519.5
                  Case 3:16-bk-02232-JAF                    Doc 151          Filed 08/13/19            Page 73 of 121


                                                          Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                                TOTAL HOURS
                                                        June 1, 2018 to June 30, 2018
                                                                                       Lincoln     Lincoln       Teneo
                                                                                      Williams     Murphy        deKoe
                                                                                        Senior
                                                                                                  Managing
                                                                                      Managing                  Associate
                                                                                                   Director
Category #    Category Description                                                     Director                                Total
       1      Admin / Professional Retention / Fee Application Preparation                      ‐           ‐            ‐           ‐
       2      MOR Analysis                                                                    0.6         0.3          2.0         2.9
       3      First / Second Day Motions                                                        ‐           ‐            ‐           ‐
       4      Plan and Disclosure Statement                                                     ‐           ‐            ‐           ‐
       5      Financial Analysis (Historical / Projected)                                     0.9         1.0          1.8         3.7
       6      Cash Flow / Liquidity Analysis                                                    ‐           ‐          3.0         3.0
       7      Due Diligence of Debtor's Assets and Liabilities                                  ‐           ‐          2.3         2.3
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                               ‐         0.3          2.3         2.6
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                  ‐           ‐            ‐           ‐
      10      Internal Meetings / Discussions                                                   ‐           ‐            ‐           ‐
      11      Correspondence and/or Discussion(s) with Counsel                                1.8         5.2          4.2        11.2
      12      Correspondence and/or Discussion(s) with Committee                              2.6         3.8          4.1        10.5
      13      Correspondence and/or Discussion(s) with Interested Party                       0.5         0.5          0.6         1.6
      14      Discussion and/or Preparation of Committee Materials / Issues                     ‐           ‐          2.7         2.7
      15      Bankruptcy Filings and Other Document Review                                      ‐           ‐          3.9         3.9
      16      Analysis of Claims                                                                ‐         0.8            ‐         0.8
      17      Analysis of Debtor's Pre‐Petition Transactions                                    ‐           ‐            ‐           ‐
      18      Court Testimony, Preparation and Attendance                                       ‐           ‐            ‐           ‐
      19      Travel Time (0.0% of Travel Time Billed)                                          ‐           ‐            ‐           ‐
Total                                                                                         6.4        11.9         26.9        45.2


                                                       Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                              TOTAL FEES
                                                     June 1, 2018 to June 30, 2018
                                                                                    Lincoln       Lincoln        Teneo
                                                                                    Williams      Murphy         deKoe
                                                                                     Senior
                                                                                                 Managing
                                                                                   Managing                     Associate
                                                                                                  Director
                                                                                    Director
Category # Category Description                                                    $565/hour     $525/hour      $400/hour      Total
      1    Admin / Professional Retention / Fee Application Preparation                      ‐             ‐             ‐            ‐
      2    MOR Analysis                                                                  339.0         157.5         800.0      1,296.5
      3    First / Second Day Motions                                                        ‐             ‐             ‐            ‐
      4    Plan and Disclosure Statement                                                     ‐             ‐             ‐            ‐
      5    Financial Analysis (Historical / Projected)                                   508.5         525.0         720.0      1,753.5
      6    Cash Flow / Liquidity Analysis                                                    ‐             ‐       1,200.0      1,200.0
      7    Due Diligence of Debtor's Assets and Liabilities                                  ‐             ‐         920.0        920.0
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                               ‐         157.5         920.0      1,077.5
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                  ‐             ‐             ‐            ‐
     10    Internal Meetings / Discussions                                                   ‐             ‐             ‐            ‐
     11    Correspondence and/or Discussion(s) with Counsel                            1,017.0       2,730.0       1,692.0      5,439.0
     12    Correspondence and/or Discussion(s) with Committee                          1,469.0       1,995.0       1,640.0      5,104.0
     13    Correspondence and/or Discussion(s) with Interested Party                     282.5         262.5         240.0        785.0
     14    Discussion and/or Preparation of Committee Materials / Issues                     ‐             ‐       1,080.0      1,080.0
     15    Bankruptcy Filings and Other Document Review                                      ‐             ‐       1,560.0      1,560.0
     16    Analysis of Claims                                                                ‐         420.0             ‐        420.0
     17    Analysis of Debtor's Pre‐Petition Transactions                                    ‐             ‐             ‐            ‐
     18    Court Testimony, Preparation and Attendance                                       ‐             ‐             ‐            ‐
     19    Travel Time (0.0% of Travel Time Billed)                                          ‐             ‐             ‐            ‐
TOTAL MONTHLY FEES (ACTUAL)                                                           $3,616.0      $6,247.5     $10,772.0    $20,635.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                   $20,635.5
                  Case 3:16-bk-02232-JAF                      Doc 151           Filed 08/13/19            Page 74 of 121


                                                             Premier Exhibitions, Inc.
                                           Summary of Services Rendered by Category Description
                                                                   TOTAL HOURS
                                                           July 1, 2018 to July 31, 2018
                                                                                          Lincoln     Lincoln       Teneo
                                                                                         Williams     Murphy        deKoe
                                                                                           Senior
                                                                                                     Managing
                                                                                         Managing                  Associate
                                                                                                      Director
Category #     Category Description                                                       Director                                Total
       1       Admin / Professional Retention / Fee Application Preparation                        ‐           ‐            ‐           ‐
       2       MOR Analysis                                                                        ‐           ‐            ‐           ‐
       3       First / Second Day Motions                                                          ‐           ‐            ‐           ‐
       4       Plan and Disclosure Statement                                                       ‐           ‐          0.4         0.4
       5       Financial Analysis (Historical / Projected)                                         ‐           ‐          1.7         1.7
       6       Cash Flow / Liquidity Analysis                                                      ‐           ‐          3.5         3.5
       7       Due Diligence of Debtor's Assets and Liabilities                                    ‐           ‐          4.2         4.2
       8       Debtor Professionals ‐ Diligence / Meetings / Calls                                 ‐           ‐          0.2         0.2
       9       UCC Professionals ‐ Diligence / Meetings / Calls                                    ‐           ‐            ‐           ‐
      10       Internal Meetings / Discussions                                                     ‐           ‐            ‐           ‐
      11       Correspondence and/or Discussion(s) with Counsel                                  2.5         5.8          3.3        11.6
      12       Correspondence and/or Discussion(s) with Committee                                1.2         1.0          1.9         4.1
      13       Correspondence and/or Discussion(s) with Interested Party                         0.9         1.2            ‐         2.1
      14       Discussion and/or Preparation of Committee Materials / Issues                       ‐           ‐          2.5         2.5
      15       Bankruptcy Filings and Other Document Review                                        ‐           ‐          2.1         2.1
      16       Analysis of Claims                                                                0.5         0.8            ‐         1.3
      17       Analysis of Debtor's Pre‐Petition Transactions                                      ‐           ‐          0.9         0.9
      18       Court Testimony, Preparation and Attendance                                         ‐           ‐            ‐           ‐
      19       Travel Time (0.0% of Travel Time Billed)                                            ‐           ‐            ‐           ‐
Total                                                                                            5.1         8.8         20.7        34.6


                                                         Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                                TOTAL FEES
                                                       July 1, 2018 to July 31, 2018
                                                                                      Lincoln        Lincoln        Teneo
                                                                                      Williams       Murphy         deKoe
                                                                                       Senior
                                                                                                    Managing
                                                                                     Managing                      Associate
                                                                                                     Director
                                                                                      Director
Category # Category Description                                                      $565/hour      $525/hour      $400/hour      Total
      1    Admin / Professional Retention / Fee Application Preparation                        ‐              ‐             ‐            ‐
      2    MOR Analysis                                                                        ‐              ‐             ‐            ‐
      3    First / Second Day Motions                                                          ‐              ‐             ‐            ‐
      4    Plan and Disclosure Statement                                                       ‐              ‐         160.0        160.0
      5    Financial Analysis (Historical / Projected)                                         ‐              ‐         680.0        680.0
      6    Cash Flow / Liquidity Analysis                                                      ‐              ‐       1,400.0      1,400.0
      7    Due Diligence of Debtor's Assets and Liabilities                                    ‐              ‐       1,680.0      1,680.0
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                                 ‐              ‐          80.0         80.0
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                    ‐              ‐             ‐            ‐
     10    Internal Meetings / Discussions                                                     ‐              ‐             ‐            ‐
     11    Correspondence and/or Discussion(s) with Counsel                              1,412.5        3,045.0       1,320.0      5,777.5
     12    Correspondence and/or Discussion(s) with Committee                              678.0          525.0         760.0      1,963.0
     13    Correspondence and/or Discussion(s) with Interested Party                       508.5          630.0             ‐      1,138.5
     14    Discussion and/or Preparation of Committee Materials / Issues                       ‐              ‐       1,000.0      1,000.0
     15    Bankruptcy Filings and Other Document Review                                        ‐              ‐         840.0        840.0
     16    Analysis of Claims                                                              282.5          420.0             ‐        702.5
     17    Analysis of Debtor's Pre‐Petition Transactions                                      ‐              ‐         360.0        360.0
     18    Court Testimony, Preparation and Attendance                                         ‐              ‐             ‐            ‐
     19    Travel Time (0.0% of Travel Time Billed)                                            ‐              ‐             ‐            ‐
TOTAL MONTHLY FEES (ACTUAL)                                                             $2,881.5       $4,620.0      $8,280.0    $15,781.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                      $15,781.5
                  Case 3:16-bk-02232-JAF                    Doc 151          Filed 08/13/19            Page 75 of 121


                                                          Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                                TOTAL HOURS
                                                      August 1, 2018 to August 31, 2018
                                                                                       Lincoln     Lincoln       Teneo
                                                                                      Williams     Murphy        deKoe
                                                                                       Senior
                                                                                                  Managing
                                                                                     Managing                   Associate
                                                                                                   Director
Category #    Category Description                                                    Director                                 Total
       1      Admin / Professional Retention / Fee Application Preparation                      ‐           ‐            ‐           ‐
       2      MOR Analysis                                                                      ‐           ‐          3.9         3.9
       3      First / Second Day Motions                                                        ‐           ‐            ‐           ‐
       4      Plan and Disclosure Statement                                                     ‐           ‐         11.2        11.2
       5      Financial Analysis (Historical / Projected)                                       ‐         1.1          2.1         3.2
       6      Cash Flow / Liquidity Analysis                                                    ‐           ‐          3.4         3.4
       7      Due Diligence of Debtor's Assets and Liabilities                                  ‐           ‐          0.8         0.8
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                               ‐           ‐          1.0         1.0
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                  ‐           ‐            ‐           ‐
      10      Internal Meetings / Discussions                                                   ‐           ‐            ‐           ‐
      11      Correspondence and/or Discussion(s) with Counsel                                4.6        10.7          2.9        18.2
      12      Correspondence and/or Discussion(s) with Committee                              1.2         1.1          2.3         4.6
      13      Correspondence and/or Discussion(s) with Interested Party                       0.4         0.4          0.5         1.3
      14      Discussion and/or Preparation of Committee Materials / Issues                     ‐           ‐            ‐           ‐
      15      Bankruptcy Filings and Other Document Review                                    2.0           ‐          2.3         4.3
      16      Analysis of Claims                                                                ‐           ‐            ‐           ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                    ‐           ‐            ‐           ‐
      18      Court Testimony, Preparation and Attendance                                       ‐           ‐            ‐           ‐
      19      Travel Time (0.0% of Travel Time Billed)                                          ‐           ‐            ‐           ‐
Total                                                                                         8.2        13.3         30.4        51.9


                                                       Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                              TOTAL FEES
                                                   August 1, 2018 to August 31, 2018
                                                                                    Lincoln       Lincoln        Teneo
                                                                                   Williams       Murphy         deKoe
                                                                                    Senior
                                                                                                 Managing
                                                                                  Managing                      Associate
                                                                                                  Director
                                                                                   Director
Category # Category Description                                                   $565/hour      $525/hour      $400/hour      Total
      1    Admin / Professional Retention / Fee Application Preparation                      ‐             ‐             ‐            ‐
      2    MOR Analysis                                                                      ‐             ‐       1,560.0      1,560.0
      3    First / Second Day Motions                                                        ‐             ‐             ‐            ‐
      4    Plan and Disclosure Statement                                                     ‐             ‐       4,480.0      4,480.0
      5    Financial Analysis (Historical / Projected)                                       ‐         577.5         840.0      1,417.5
      6    Cash Flow / Liquidity Analysis                                                    ‐             ‐       1,360.0      1,360.0
      7    Due Diligence of Debtor's Assets and Liabilities                                  ‐             ‐         320.0        320.0
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                               ‐             ‐         400.0        400.0
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                  ‐             ‐             ‐            ‐
     10    Internal Meetings / Discussions                                                   ‐             ‐             ‐            ‐
     11    Correspondence and/or Discussion(s) with Counsel                            2,599.0       5,617.5       1,160.0      9,376.5
     12    Correspondence and/or Discussion(s) with Committee                            678.0         577.5         920.0      2,175.5
     13    Correspondence and/or Discussion(s) with Interested Party                     226.0         210.0         200.0        636.0
     14    Discussion and/or Preparation of Committee Materials / Issues                     ‐             ‐             ‐            ‐
     15    Bankruptcy Filings and Other Document Review                                1,130.0             ‐         920.0      2,050.0
     16    Analysis of Claims                                                                ‐             ‐             ‐            ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                    ‐             ‐             ‐            ‐
     18    Court Testimony, Preparation and Attendance                                       ‐             ‐             ‐            ‐
     19    Travel Time (0.0% of Travel Time Billed)                                          ‐             ‐             ‐            ‐
TOTAL MONTHLY FEES (ACTUAL)                                                          $4,633.0       $6,982.5     $12,160.0    $23,775.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                   $23,775.5
                  Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19           Page 76 of 121


                                                          Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                               TOTAL HOURS
                                                  September 1, 2018 to September 30, 2018
                                                                                     Lincoln     Lincoln       Teneo
                                                                                    Williams     Murphy        deKoe
                                                                                      Senior
                                                                                                Managing
                                                                                    Managing                  Associate
                                                                                                 Director
Category #    Category Description                                                   Director                                Total
       1      Admin / Professional Retention / Fee Application Preparation                    ‐           ‐            ‐           ‐
       2      MOR Analysis                                                                    ‐           ‐          1.7         1.7
       3      First / Second Day Motions                                                      ‐           ‐            ‐           ‐
       4      Plan and Disclosure Statement                                                   ‐           ‐          3.3         3.3
       5      Financial Analysis (Historical / Projected)                                     ‐         0.2          0.8         1.0
       6      Cash Flow / Liquidity Analysis                                                  ‐           ‐          1.3         1.3
       7      Due Diligence of Debtor's Assets and Liabilities                                ‐           ‐          0.5         0.5
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                             ‐         0.4          0.9         1.3
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                ‐           ‐            ‐           ‐
      10      Internal Meetings / Discussions                                                 ‐           ‐            ‐           ‐
      11      Correspondence and/or Discussion(s) with Counsel                              1.8         2.9          2.2         6.9
      12      Correspondence and/or Discussion(s) with Committee                            1.0         1.3          3.3         5.6
      13      Correspondence and/or Discussion(s) with Interested Party                       ‐         2.9          1.7         4.6
      14      Discussion and/or Preparation of Committee Materials / Issues                 0.3         0.6          2.9         3.8
      15      Bankruptcy Filings and Other Document Review                                    ‐           ‐          2.0         2.0
      16      Analysis of Claims                                                              ‐           ‐            ‐           ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                  ‐           ‐            ‐           ‐
      18      Court Testimony, Preparation and Attendance                                     ‐           ‐            ‐           ‐
      19      Travel Time (0.0% of Travel Time Billed)                                        ‐           ‐            ‐           ‐
Total                                                                                       3.1         8.3         20.6        32.0


                                                       Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                             TOTAL FEES
                                               September 1, 2018 to September 30, 2018
                                                                                  Lincoln        Lincoln       Teneo
                                                                                  Williams       Murphy        deKoe
                                                                                   Senior
                                                                                               Managing
                                                                                 Managing                     Associate
                                                                                                Director
                                                                                  Director
Category # Category Description                                                  $565/hour     $525/hour      $400/hour      Total
      1    Admin / Professional Retention / Fee Application Preparation                    ‐             ‐             ‐            ‐
      2    MOR Analysis                                                                    ‐             ‐         680.0        680.0
      3    First / Second Day Motions                                                      ‐             ‐             ‐            ‐
      4    Plan and Disclosure Statement                                                   ‐             ‐       1,320.0      1,320.0
      5    Financial Analysis (Historical / Projected)                                     ‐         105.0         320.0        425.0
      6    Cash Flow / Liquidity Analysis                                                  ‐             ‐         520.0        520.0
      7    Due Diligence of Debtor's Assets and Liabilities                                ‐             ‐         200.0        200.0
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                             ‐         210.0         360.0        570.0
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                ‐             ‐             ‐            ‐
     10    Internal Meetings / Discussions                                                 ‐             ‐             ‐            ‐
     11    Correspondence and/or Discussion(s) with Counsel                          1,017.0       1,522.5         880.0      3,419.5
     12    Correspondence and/or Discussion(s) with Committee                          565.0         682.5       1,320.0      2,567.5
     13    Correspondence and/or Discussion(s) with Interested Party                       ‐       1,522.5         680.0      2,202.5
     14    Discussion and/or Preparation of Committee Materials / Issues               169.5         315.0       1,160.0      1,644.5
     15    Bankruptcy Filings and Other Document Review                                    ‐             ‐         800.0        800.0
     16    Analysis of Claims                                                              ‐             ‐             ‐            ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                  ‐             ‐             ‐            ‐
     18    Court Testimony, Preparation and Attendance                                     ‐             ‐             ‐            ‐
     19    Travel Time (0.0% of Travel Time Billed)                                        ‐             ‐             ‐            ‐
TOTAL MONTHLY FEES (ACTUAL)                                                         $1,751.5      $4,357.5      $8,240.0    $14,349.0

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                 $14,349.0
                  Case 3:16-bk-02232-JAF                    Doc 151          Filed 08/13/19            Page 77 of 121


                                                          Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                                TOTAL HOURS
                                                     October 1, 2018 to October 31, 2018
                                                                                       Lincoln     Lincoln       Teneo
                                                                                      Williams     Murphy        deKoe
                                                                                       Senior
                                                                                                  Managing
                                                                                     Managing                   Associate
                                                                                                   Director
Category #    Category Description                                                    Director                                Total
       1      Admin / Professional Retention / Fee Application Preparation                      ‐           ‐            ‐          ‐
       2      MOR Analysis                                                                      ‐           ‐          1.4        1.4
       3      First / Second Day Motions                                                        ‐           ‐            ‐          ‐
       4      Plan and Disclosure Statement                                                     ‐           ‐            ‐          ‐
       5      Financial Analysis (Historical / Projected)                                       ‐           ‐            ‐          ‐
       6      Cash Flow / Liquidity Analysis                                                    ‐           ‐            ‐          ‐
       7      Due Diligence of Debtor's Assets and Liabilities                                  ‐           ‐            ‐          ‐
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                               ‐         0.6          0.3        0.9
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                  ‐           ‐            ‐          ‐
      10      Internal Meetings / Discussions                                                   ‐           ‐          0.5        0.5
      11      Correspondence and/or Discussion(s) with Counsel                                1.9         3.0          2.8        7.7
      12      Correspondence and/or Discussion(s) with Committee                              0.3         0.4          2.0        2.7
      13      Correspondence and/or Discussion(s) with Interested Party                       0.6         2.5          0.2        3.3
      14      Discussion and/or Preparation of Committee Materials / Issues                     ‐           ‐            ‐          ‐
      15      Bankruptcy Filings and Other Document Review                                      ‐           ‐          2.9        2.9
      16      Analysis of Claims                                                                ‐           ‐            ‐          ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                    ‐           ‐            ‐          ‐
      18      Court Testimony, Preparation and Attendance                                       ‐           ‐            ‐          ‐
      19      Travel Time (0.0% of Travel Time Billed)                                          ‐           ‐            ‐          ‐
Total                                                                                         2.8         6.5         10.1       19.4


                                                       Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                              TOTAL FEES
                                                  October 1, 2018 to October 31, 2018
                                                                                    Lincoln       Lincoln        Teneo
                                                                                   Williams       Murphy         deKoe
                                                                                    Senior
                                                                                                 Managing
                                                                                  Managing                      Associate
                                                                                                  Director
                                                                                   Director
Category # Category Description                                                   $565/hour      $525/hour      $400/hour     Total
      1    Admin / Professional Retention / Fee Application Preparation                      ‐             ‐             ‐           ‐
      2    MOR Analysis                                                                      ‐             ‐         560.0       560.0
      3    First / Second Day Motions                                                        ‐             ‐             ‐           ‐
      4    Plan and Disclosure Statement                                                     ‐             ‐             ‐           ‐
      5    Financial Analysis (Historical / Projected)                                       ‐             ‐             ‐           ‐
      6    Cash Flow / Liquidity Analysis                                                    ‐             ‐             ‐           ‐
      7    Due Diligence of Debtor's Assets and Liabilities                                  ‐             ‐             ‐           ‐
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                               ‐         315.0         120.0       435.0
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                  ‐             ‐             ‐           ‐
     10    Internal Meetings / Discussions                                                   ‐             ‐         200.0       200.0
     11    Correspondence and/or Discussion(s) with Counsel                            1,073.5       1,575.0       1,120.0     3,768.5
     12    Correspondence and/or Discussion(s) with Committee                            169.5         210.0         800.0     1,179.5
     13    Correspondence and/or Discussion(s) with Interested Party                     339.0       1,312.5          80.0     1,731.5
     14    Discussion and/or Preparation of Committee Materials / Issues                     ‐             ‐             ‐           ‐
     15    Bankruptcy Filings and Other Document Review                                      ‐             ‐       1,160.0     1,160.0
     16    Analysis of Claims                                                                ‐             ‐             ‐           ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                    ‐             ‐             ‐           ‐
     18    Court Testimony, Preparation and Attendance                                       ‐             ‐             ‐           ‐
     19    Travel Time (0.0% of Travel Time Billed)                                          ‐             ‐             ‐           ‐
TOTAL MONTHLY FEES (ACTUAL)                                                          $1,582.0       $3,412.5      $4,040.0    $9,034.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                   $9,034.5
                  Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19           Page 78 of 121


                                                          Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                               TOTAL HOURS
                                                   November 1, 2018 to November 30, 2018
                                                                                     Lincoln     Lincoln       Teneo
                                                                                    Williams     Murphy        deKoe
                                                                                      Senior
                                                                                                Managing
                                                                                    Managing                  Associate
                                                                                                 Director
Category #    Category Description                                                   Director                               Total
       1      Admin / Professional Retention / Fee Application Preparation                    ‐           ‐            ‐              ‐
       2      MOR Analysis                                                                    ‐           ‐            ‐              ‐
       3      First / Second Day Motions                                                      ‐           ‐            ‐              ‐
       4      Plan and Disclosure Statement                                                   ‐           ‐            ‐              ‐
       5      Financial Analysis (Historical / Projected)                                     ‐           ‐            ‐              ‐
       6      Cash Flow / Liquidity Analysis                                                  ‐           ‐            ‐              ‐
       7      Due Diligence of Debtor's Assets and Liabilities                                ‐           ‐            ‐              ‐
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                             ‐           ‐            ‐              ‐
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                ‐           ‐            ‐              ‐
      10      Internal Meetings / Discussions                                                 ‐           ‐            ‐              ‐
      11      Correspondence and/or Discussion(s) with Counsel                              0.3         0.9          1.8            3.0
      12      Correspondence and/or Discussion(s) with Committee                            0.5         1.2          1.0            2.7
      13      Correspondence and/or Discussion(s) with Interested Party                       ‐           ‐            ‐              ‐
      14      Discussion and/or Preparation of Committee Materials / Issues                   ‐           ‐            ‐              ‐
      15      Bankruptcy Filings and Other Document Review                                    ‐           ‐          1.8            1.8
      16      Analysis of Claims                                                              ‐           ‐            ‐              ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                  ‐           ‐            ‐              ‐
      18      Court Testimony, Preparation and Attendance                                     ‐           ‐            ‐              ‐
      19      Travel Time (0.0% of Travel Time Billed)                                        ‐           ‐            ‐              ‐
Total                                                                                       0.8         2.1          4.6            7.5


                                                       Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                             TOTAL FEES
                                                November 1, 2018 to November 30, 2018
                                                                                  Lincoln        Lincoln       Teneo
                                                                                  Williams       Murphy        deKoe
                                                                                   Senior
                                                                                               Managing
                                                                                 Managing                     Associate
                                                                                                Director
                                                                                  Director
Category # Category Description                                                  $565/hour     $525/hour      $400/hour     Total
      1    Admin / Professional Retention / Fee Application Preparation                    ‐             ‐             ‐           ‐
      2    MOR Analysis                                                                    ‐             ‐             ‐           ‐
      3    First / Second Day Motions                                                      ‐             ‐             ‐           ‐
      4    Plan and Disclosure Statement                                                   ‐             ‐             ‐           ‐
      5    Financial Analysis (Historical / Projected)                                     ‐             ‐             ‐           ‐
      6    Cash Flow / Liquidity Analysis                                                  ‐             ‐             ‐           ‐
      7    Due Diligence of Debtor's Assets and Liabilities                                ‐             ‐             ‐           ‐
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                             ‐             ‐             ‐           ‐
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                ‐             ‐             ‐           ‐
     10    Internal Meetings / Discussions                                                 ‐             ‐             ‐           ‐
     11    Correspondence and/or Discussion(s) with Counsel                            169.5         472.5         720.0     1,362.0
     12    Correspondence and/or Discussion(s) with Committee                          282.5         630.0         400.0     1,312.5
     13    Correspondence and/or Discussion(s) with Interested Party                       ‐             ‐             ‐           ‐
     14    Discussion and/or Preparation of Committee Materials / Issues                   ‐             ‐             ‐           ‐
     15    Bankruptcy Filings and Other Document Review                                    ‐             ‐         720.0       720.0
     16    Analysis of Claims                                                              ‐             ‐             ‐           ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                  ‐             ‐             ‐           ‐
     18    Court Testimony, Preparation and Attendance                                     ‐             ‐             ‐           ‐
     19    Travel Time (0.0% of Travel Time Billed)                                        ‐             ‐             ‐           ‐
TOTAL MONTHLY FEES (ACTUAL)                                                          $452.0       $1,102.5      $1,840.0    $3,394.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                 $3,394.5
                  Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19           Page 79 of 121


                                                          Premier Exhibitions, Inc.
                                          Summary of Services Rendered by Category Description
                                                               TOTAL HOURS
                                                   December 1, 2018 to December 31, 2018
                                                                                     Lincoln     Lincoln        Teneo
                                                                                    Williams     Murphy         deKoe
                                                                                      Senior
                                                                                                Managing
                                                                                    Managing                  Associate
                                                                                                 Director
Category #    Category Description                                                   Director                                Total
       1      Admin / Professional Retention / Fee Application Preparation                    ‐         0.6          1.0             1.6
       2      MOR Analysis                                                                    ‐           ‐            ‐               ‐
       3      First / Second Day Motions                                                      ‐           ‐            ‐               ‐
       4      Plan and Disclosure Statement                                                   ‐           ‐            ‐               ‐
       5      Financial Analysis (Historical / Projected)                                     ‐           ‐            ‐               ‐
       6      Cash Flow / Liquidity Analysis                                                  ‐           ‐            ‐               ‐
       7      Due Diligence of Debtor's Assets and Liabilities                                ‐           ‐            ‐               ‐
       8      Debtor Professionals ‐ Diligence / Meetings / Calls                             ‐           ‐            ‐               ‐
       9      UCC Professionals ‐ Diligence / Meetings / Calls                                ‐           ‐            ‐               ‐
      10      Internal Meetings / Discussions                                                 ‐           ‐            ‐               ‐
      11      Correspondence and/or Discussion(s) with Counsel                              0.4         0.7          0.9             2.0
      12      Correspondence and/or Discussion(s) with Committee                              ‐         0.6            ‐             0.6
      13      Correspondence and/or Discussion(s) with Interested Party                       ‐         0.6            ‐             0.6
      14      Discussion and/or Preparation of Committee Materials / Issues                   ‐           ‐            ‐               ‐
      15      Bankruptcy Filings and Other Document Review                                    ‐           ‐          0.4             0.4
      16      Analysis of Claims                                                              ‐           ‐            ‐               ‐
      17      Analysis of Debtor's Pre‐Petition Transactions                                  ‐           ‐            ‐               ‐
      18      Court Testimony, Preparation and Attendance                                     ‐           ‐            ‐               ‐
      19      Travel Time (0.0% of Travel Time Billed)                                        ‐           ‐            ‐               ‐
Total                                                                                       0.4         2.5          2.3             5.2


                                                       Premier Exhibitions, Inc.
                                       Summary of Services Rendered by Category Description
                                                             TOTAL FEES
                                                December 1, 2018 to December 31, 2018
                                                                                  Lincoln        Lincoln        Teneo
                                                                                  Williams       Murphy         deKoe
                                                                                   Senior
                                                                                               Managing
                                                                                 Managing                     Associate
                                                                                                Director
                                                                                  Director
Category # Category Description                                                  $565/hour     $525/hour      $400/hour      Total
      1    Admin / Professional Retention / Fee Application Preparation                    ‐       $315.0         $400.0       $715.0
      2    MOR Analysis                                                                    ‐             ‐              ‐           ‐
      3    First / Second Day Motions                                                      ‐             ‐              ‐           ‐
      4    Plan and Disclosure Statement                                                   ‐             ‐              ‐           ‐
      5    Financial Analysis (Historical / Projected)                                     ‐             ‐              ‐           ‐
      6    Cash Flow / Liquidity Analysis                                                  ‐             ‐              ‐           ‐
      7    Due Diligence of Debtor's Assets and Liabilities                                ‐             ‐              ‐           ‐
      8    Debtor Professionals ‐ Diligence / Meetings / Calls                             ‐             ‐              ‐           ‐
      9    UCC Professionals ‐ Diligence / Meetings / Calls                                ‐             ‐              ‐           ‐
     10    Internal Meetings / Discussions                                                 ‐             ‐              ‐           ‐
     11    Correspondence and/or Discussion(s) with Counsel                            226.0        367.5          360.0        953.5
     12    Correspondence and/or Discussion(s) with Committee                              ‐        315.0               ‐       315.0
     13    Correspondence and/or Discussion(s) with Interested Party                       ‐        315.0               ‐       315.0
     14    Discussion and/or Preparation of Committee Materials / Issues                   ‐             ‐              ‐           ‐
     15    Bankruptcy Filings and Other Document Review                                    ‐             ‐         160.0        160.0
     16    Analysis of Claims                                                              ‐             ‐              ‐           ‐
     17    Analysis of Debtor's Pre‐Petition Transactions                                  ‐             ‐              ‐           ‐
     18    Court Testimony, Preparation and Attendance                                     ‐             ‐              ‐           ‐
     19    Travel Time (0.0% of Travel Time Billed)                                        ‐             ‐              ‐           ‐
TOTAL MONTHLY FEES (ACTUAL)                                                          $226.0      $1,312.5         $920.0     $2,458.5

REQUESTED MONTHLY FEES (Cap $25,000/Month)                                                                                  $2,458.5
Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 80 of 121




          Lincoln Partners & Teneo Securities

                Premier Exhibitions, Inc.
     January 1, 2018 through December 31, 2018

               Hour(s) ‐ Task Detail(s)
                   Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19           Page 81 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brent C. Williams
                                         January 1, 2018 to January 31, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        1/4/2018      0.3       Correspondence / discussion with Counsel re: Sale Process                                 11
       1/10/2018      0.5       Call / Correspondence with Company re: Sales Process                                      8
       1/17/2018      0.5       Call / Correspondence with Company re: Sales Process                                      8
       1/17/2018      0.4       Correspondence with Committee re: Sales Process                                           12
       1/18/2018      0.5       Correspondence with Counsel re: Mediation                                                 11
       1/19/2018      1.0       Preparation and Call with Committee and Members                                           12
       1/23/2018      0.9       Review of documents re: diligence                                                          7
       1/24/2018      0.3       Call / Correspondence with Company re: Buyers Discussion and Sales Process                 8
       1/25/2018      0.6       MOR Review                                                                                 2
       1/29/2018      0.5       Correspondence / discussion with Counsel re: Sales Process                                11
       1/29/2018      1.2       Docket Review: docket filings                                                             15
       1/30/2018      0.5       Call / Correspondence with Company re: Sales Process                                      8
       1/30/2018      0.4       Correspondence / discussion with Counsel re: Case Issues                                  11
       Total          7.6
                        Case 3:16-bk-02232-JAF                                 Doc 151               Filed 08/13/19      Page 82 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                 Brendan J. Murphy
                                         January 1, 2018 to January 31, 2018

Date               # of Hours   Description of Task(s)                                                                Category
        1/4/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                8
        1/4/2018      0.3       Correspondence / discussion with Counsel re: Sale Issues/Process                         11
        1/5/2018      0.4       Correspondence / discussion with Counsel re: NY Landlord issues and Plan Status          11
        1/9/2018      0.3       Correspondence / discussion with Counsel re: Lease Analysis                              11
       1/10/2018      0.5       Call / Correspondence with Company re: Buyers Discussion and Sales Process                8
       1/10/2018      0.3       Correspondence with Committee re: Sales Process Update                                   12
       1/11/2018      0.2       Correspondence with Company re: Buyers Discussion                                         8
       1/11/2018      0.4       Correspondence / discussion with Counsel re: Mediation                                   11
       1/15/2018      0.3       Correspondence with Committee re: Sales Process Questions / Process                      12
       1/16/2018      0.6       Discussion with Counsel re: Sale Issues, Buyers, Case Issues                             11
       1/17/2018      0.5       Call / Correspondence with Company re: Buyers Discussion and Sales Process                8
       1/17/2018      0.3       Correspondence with Committee re: Sales Process Update                                   12
       1/17/2018      0.2       Correspondence / discussion with Counsel re: Sales Process / Case Issues                 11
       1/18/2018      0.5       Correspondence / discussion with Counsel re: Mediation                                   11
       1/19/2018      0.4       Correspondence / discussion with Counsel re: Sales Process and Buyers List               11
       1/19/2018      0.8       Call with Committee and Members re: Sales Update, Mediation                              12
       1/22/2018      0.2       Correspondence with Committee re: Buyer Update                                           12
       1/23/2018      0.4       Review of dataroom, and diligence documents                                               7
       1/23/2018      0.2       Correspondence / discussion with Counsel re: Salvage Rights                              11
       1/24/2018      0.3       Call / Correspondence with Company re: Buyers Discussion and Sales Process                8
       1/25/2018      0.3       Review of MOR analysis                                                                    2
       1/26/2018      0.5       Review of questions for PRXI Mgmt                                                        14
       1/26/2018      0.2       Correspondence with Committee re: MOR and Business Questions                             12
       1/29/2018      0.2       Correspondence / discussion with Counsel re: Sales Process                               11
       1/29/2018      0.3       Review of PRXI 2018 Budget                                                                5
       1/29/2018      0.2       Correspondence with Company re: Fy2018 Budget                                             8
       1/30/2018      0.3       Call / Correspondence with Company re: Sales Process                                      8
       1/30/2018      0.4       Correspondence / discussion with Counsel re: Sales Process / Case Issues                 11
       Total          9.9
                      Case 3:16-bk-02232-JAF                        Doc 151            Filed 08/13/19   Page 83 of 121


                                             Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Teneo
                                                    Jeremy deKoe
                                        January 1, 2018 to January 31, 2018

Date               # of Hours   Description of Task(s)                                                      Category
        1/4/2018      0.3       Review of Case Update from Counsel                                             8
        1/4/2018      0.4       Review of Target List Activity Summary                                         8
        1/5/2018      0.8       Review of Docket Filings                                                      15
        1/5/2018      0.2       Plan Status update from Counsel                                               11
       1/11/2018      0.3       Review of Committee Memo re: Mediation Proposal                               11
       1/12/2018      0.5       Monthly Fee Application Preparation                                            1
       1/12/2018      0.4       Correspondence with Counsel and Committee re: Mediation                       12
       1/17/2018      0.2       Review of Case Update from Counsel                                            11
       1/18/2018      0.3       Review of Committee Memo re: Mediation                                        11
       1/22/2018      0.4       Review of articles re: potential buyers                                       14
       1/22/2018      0.3       Review Case Status memo re: Mediation                                         11
       1/23/2018      2.3       Analysis of MORs                                                               2
       1/23/2018      0.6       Analysis of Related Party Periodic Report                                      2
       1/23/2018      1.9       Work / analysis for Committee Presentation                                    14
       1/24/2018      0.3       Review of Case Update from Counsel                                            11
       1/24/2018      0.7       Review of Management Responses to Committee Questions                          5
       1/24/2018      1.4       Analysis of November permanent venue results and financials                    5
       1/24/2018      1.1       Preparation of EC Questions for Management                                     8
       1/25/2018      0.5       Consolidation of Committee Comments re: Questions for Management              14
       1/29/2018      1.2       Review / Analysis of November Cash Flow Statement                              6
       1/29/2018      2.3       Review / Analysis of Debtors' 2018 Budget                                      5
       1/29/2018      0.3       Internal Discussion re: Debtors' 2018 Budget                                   5
       Total         16.7
                   Case 3:16-bk-02232-JAF                  Doc 151          Filed 08/13/19           Page 84 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brent C. Williams
                                        February 1, 2018 to February 28, 2018

Date               # of Hours   Description of Task(s)                                                                Category
        2/1/2018     0.2        Call / Correspondence with Company re: Sales Process                                     8
        2/2/2018     0.3        Correspondence / discussion with Counsel re: Mediation                                   11
        2/8/2018     0.9        Call with Committee and Members re: Sales Update, Plan Issues                            12
        2/9/2018     0.2        Correspondence / discussion with Counsel re: Mediation                                   11
       2/13/2018     0.3        Call with Company re: Buyer Update and Diligence Meeting(s)                              8
       2/13/2018     1.0        Call with Committee re: Sales Update, Plan Issues                                        12
       2/20/2018     0.3        Correspondence / discussion with Counsel re: Mediation Statement and Mediation           11
       2/26/2018     10.0       PRXI Mediation in Atlanta                                                                 8
       2/27/2018     8.0        PRXI Mediation in Atlanta                                                                 8
       Total         21.2
                         Case 3:16-bk-02232-JAF                                 Doc 151               Filed 08/13/19      Page 85 of 121

                                             Premier Exhibitions, Inc.
                                    Time Detail by Task by Professional ‐ Lincoln
                                                Brendan J. Murphy
                                       February 1, 2018 to February 28, 2018

Date               # of Hours   Description of Task(s)                                                            Category
        2/1/2018      0.3       Correspondence / discussion with Counsel re: Buyer Issues and Diligence              11
        2/1/2018      0.2       Call / Correspondence with Company re: Buyers Discussion and Sales Process            8
        2/1/2018      0.1       Correspondence with Company re: FY2018 Budget                                         8
        2/2/2018      0.2       Correspondence with Company re: FY2018 Budget                                         8
        2/2/2018      0.3       Correspondence / discussion with Counsel re: Mediation                               11
        2/5/2018      0.2       Correspondence with Company re: Cash Flows and Excel                                  8
        2/6/2018      0.2       Correspondence with Company re: Buyer Diligence List                                  8
        2/6/2018      0.4       Review of PRXI Mgmt Responses to Committee Questions                                 14
        2/7/2018      0.2       Correspondence / discussion with Counsel re: FY2017 Results                          11
        2/7/2018      0.3       Correspondence / discussion with Counsel re: NOLs                                    11
        2/7/2018      0.2       Correspondence with Company re: NOLs                                                  8
        2/8/2018      1.1       Call with Committee and Members re: Sales Update, Plan Issues                        12
        2/8/2018      0.1       Correspondence with Interested Party                                                 13
        2/9/2018      0.1       Correspondence with Interested Party                                                 13
        2/9/2018      0.3       Correspondence / discussion with Counsel re: Mediation                               11
        2/9/2018      0.2       Discussion with Counsel re: Issues with Interested Party                             11
       2/10/2018       0.2      Review of Lincoln/Teneo Invoice                                                       1
       2/13/2018       0.3      Call with Company re: Buyer Update and Diligence Meeting(s)                           8
       2/13/2018       0.4      Correspondence with Committee re: Buyer Update and Diligence Meetings                12
       2/13/2018       1.0      Call with Committee and Members re: Sales Update, Plan Issues                        12
       2/14/2018       0.2      Correspondence / discussion with Counsel re: Mediator                                11
       2/15/2018       0.3      Correspondence / discussion with Counsel re: Potential Bidder                        11
       2/16/2018       0.3      Correspondence / discussion with Counsel re: Mediation Statement and Mediation       11
       2/20/2018       0.4      Correspondence / discussion with Counsel re: Mediation Statement and Mediation       11
       2/21/2018       0.2      Correspondence / discussion with Counsel re: KEIP                                    11
       2/21/2018       0.3      Review of Financial Analysis                                                          5
       2/22/2018       0.4      Correspondence / discussion with Counsel re: Plan and Related Issues                 11
       2/22/2018       0.3      Review of Financial Analysis / MORs                                                   2
       2/23/2018       0.3      Correspondence with Committee re: Questions for Mgmt                                 12
       2/24/2018       0.6      Review of Indication of Interest and Related Analysis/Summary                        14
       2/26/2018      10.0      PRXI Mediation in Atlanta                                                             8
       2/27/2018      10.0      PRXI Mediation in Atlanta                                                             8
       2/28/2018       0.3      Correspondence / discussion with Counsel re: Mediation Debrief                       11
       Total         29.9
                   Case 3:16-bk-02232-JAF                   Doc 151           Filed 08/13/19            Page 86 of 121


                                               Premier Exhibitions, Inc.
                                      Time Detail by Task by Professional ‐ Teneo
                                                     Jeremy deKoe
                                         February 1, 2018 to February 28, 2018

Date               # of Hours   Description of Task(s)                                                                   Category
        2/1/2018      2.1       Review / Analysis of December Results Provided by the Debtors                               5
        2/1/2018      0.8       Review of Permanent Venue Results Breakdown                                                 5
        2/5/2018      0.4       Analysis of Dinoking Tech Revenue and Cost Projections                                     5
        2/6/2018      0.2       Review of Case Update from Counsel                                                         11
        2/6/2018      0.6       Review of Management Responses to Committee Questions                                      5
        2/7/2018      0.4       Review of Committee Correspondence re: proposals                                           12
        2/7/2018      0.3       Review update from Management re: NOLs                                                      8
        2/7/2018      0.4       Review Case Status memo re: Mediation                                                      11
        2/8/2018      0.4       Review / Notes on Mediation Engagement Letter                                               8
        2/8/2018      1.4       Call with Committee                                                                        12
        2/9/2018      0.7       Preparation of Interim Fee Application                                                     1
       2/13/2018      0.3       Review of Case Update from Debtors FA                                                       8
       2/13/2018      0.5       Research re: potential interested party / Strategic Partner                                14
       2/13/2018      1.0       Call with Committee                                                                        12
       2/15/2018      0.4       Docket filings review: Motion to Allow Appointment of Mediator                             15
       2/15/2018      1.4       Analysis of Assumptions and Notes Driving 2018‐2020 Projections Model                      5
       2/15/2018      0.6       Review of Revenue and Gross Profit Analysis                                                 5
       2/15/2018      2.3       Analysis of individual Permanent Venue 2018 Projections                                    5
       2/15/2018      1.7       Analysis of individual Touring Exhibit 2018 Projections                                    5
       2/15/2018      2.2       Analysis of 2019 and 2020 Projections for Permanent Venues and Touring Exhibits            5
       2/15/2018      0.4       Review of Case update from Counsel: Interested Party NDA & Diligence Request               11
       2/16/2018      2.4       Analysis / Review of Projection Schedules: Compensation, Rent, G&A, Insurance, etc.         5
       2/16/2018      1.9       Projections Analysis Summary                                                               14
       2/16/2018      0.6       Preparation of Questions for Management re: Model Projections                               8
       2/16/2018      2.1       Work / analysis for Committee Presentation re: 2018‐2020 Projections                       14
       2/16/2018      0.5       Correspondence with Counsel re: Sale Process & Financials Breakout                         11
       2/16/2018      0.4       Review of Case Update from Counsel                                                         11
       2/17/2018      2.0       Research relating to Company costs of Conservation, Curation and Storage of Artifacts      7
       2/17/2018      0.4       Correspondence with Counsel re: Artifacts Carry Costs                                      11
       2/17/2018      1.4       Review of Cash Budget Reconciliation Assumptions for 2018‐2020                              6
       2/18/2018      2.1       Analysis of 2018 Cash Budget                                                               6
       2/18/2018      1.3       2018 Cash Budget Analysis Summary                                                          14
       2/18/2018      1.7       Work / analysis for Committee Presentation re: 2018 Cash Budget                            14
       2/18/2018      1.3       Artifacts Curation, Conservation and Storage Cost Breakdown                                5
       2/19/2018      2.3       EBITDA Bifurcation Analysis for Business Segments for Counsel                               5
       2/19/2018      0.9       Call with Counsel re: Business Segment EBITDA Analysis                                     11
       2/20/2018      0.4       Review of Counsel Correspondence and Notes re: KEIP Discussions                            11
       2/20/2018      0.5       Work / Revisions to Projections Presentation for Counsel                                   14
       2/20/2018      0.7       Work / Revisions to EBITDA Analysis for Counsel                                            14
       2/20/2018      0.2       Review of Case Update from Counsel                                                         11
       2/20/2018      0.4       Correspondence with Counsel re: Case Strategy and Artifacts                                11
       2/20/2018      1.3       Review of Equity Committee Mediation Statement Drat and exhibits from Counsel              11
       2/21/2018      0.5       Correspondence with Counsel re: EBITDA Segment Analysis                                    11
       2/21/2018      0.3       Review of Case Update from Counsel re: Interested Parties                                  11
       2/21/2018      0.2       Correspondence with Counsel re: RMST Trust                                                 11
       2/22/2018      2.1       Analysis of MORs                                                                            2
       2/22/2018      0.5       Analysis of Related Party Periodic Report                                                   2
       2/22/2018      1.6       Work / analysis for Committee Presentation                                                 14
       2/22/2018      0.6       Review / Discuss of Equity Committee Alternative Plan Draft Memo                           14
       2/23/2018      0.5       Preparation of EC Questions for Management                                                 8
       2/24/2018      1.3       Review of Plan Proposal LOI                                                                14
       2/24/2018      1.6       LOI Plan Proposal Summary                                                                  14
       2/24/2018      0.5       Review of KEIP Language re: EBITDA Threshold                                               15
       2/24/2018      0.4       Correspondence with Counsel re: KEIP Language and corresponding EBITDA Threshold           11
       2/28/2018      0.7       Review / Analysis of Chicago SNL results and preparation of summary                         5
       Total         54.1
                   Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19            Page 87 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brent C. Williams
                                          March 1, 2018 to March 31, 2018

Date               # of Hours   Description of Task(s)                                                                  Category
        3/2/2018      0.4       Correspondence / discussion with Counsel re: Financial Analysis / Valuation                11
        3/5/2018      0.6       Call with Counsel re: Case Updates                                                         11
        3/7/2018      0.5       Call / Correspondence with Company re: Sales Process                                        8
        3/7/2018      0.2       Correspondence / discussion with Counsel re: Mediation                                     11
       3/11/2018      0.5       Correspondence / discussion with Counsel re: Case Issues                                   11
       3/14/2018      1.6       Document Review re: Sales Process & IOIs                                                   14
       3/14/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
       3/16/2018      1.2       Preparation and Call with Committee re: Sales                                              12
       3/19/2018      1.0       Document Review re: Sales Process & IOIs                                                   14
       3/20/2018      0.5       Call / Correspondence with Company re: IOIs                                                8
       3/22/2018      0.5       Correspondence with Counsel re: Case Issues                                                11
       3/28/2018      0.4       Call / Correspondence with Company re: Sales Process                                        8
       3/29/2018      0.6       MOR Review                                                                                  2
       3/30/2018      0.5       Call / Correspondence with Company re: Sales Process                                        8
       3/31/2018      0.7       Docket Review: docket filings                                                              15
       Total          9.6
                   Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19            Page 88 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brendan J. Murphy
                                          March 1, 2018 to March 31, 2018

Date               # of Hours   Description of Task(s)                                                                  Category
        3/1/2018      0.3       Review of Financial Analysis / MORs                                                        2
        3/2/2018      0.4       Correspondence / discussion with Counsel re: Financial Analysis / Valuation                11
        3/5/2018      0.2       Correspondence / discussion with Counsel re: Case Issues                                   11
        3/7/2018      0.5       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
        3/7/2018      0.2       Correspondence / discussion with Counsel re: Mediation                                     11
        3/7/2018      0.3       Review of Financial Analysis / Cash Flows / Liquidation Analysis                            5
        3/8/2018      0.4       Review of Financial Analysis / Cash Flows / Liquidation Analysis                            5
        3/9/2018      0.2       Review of Financial Analysis / Cash Flows / Liquidation Analysis                            5
       3/10/2018      0.3       Correspondence / discussion with Counsel re: Potential Bidder                              11
       3/10/2018      0.4       Review of Indication of Interest and Related Analysis/Summary                              14
       3/11/2018      0.5       Correspondence / discussion with Counsel re: Case Issues                                   11
       3/12/2018      0.4       Review of Financial Analysis / Cash Flows / Liquidation Analysis                            5
       3/13/2018      0.4       Correspondence / discussion with Counsel re: Case Issues                                   11
       3/13/2018      0.2       Review of Indication of Interest and Related Analysis/Summary                              14
       3/13/2018      0.4       Review of Bidder Information from Debtor                                                   14
       3/14/2018      0.4       Review of Indication of Interest and Related Analysis/Summary                              14
       3/14/2018      0.3       Correspondence / discussion with Counsel re: Case Issues                                   11
       3/14/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
       3/15/2018      0.3       Correspondence / discussion with Counsel re: Case Issues                                   11
       3/15/2018      0.2       Review of Indication of Interest and Related Analysis/Summary                              14
       3/15/2018      0.3       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
       3/16/2018      0.2       Correspondence with Committee re: Buyer Update and Diligence Meetings                      12
       3/16/2018      1.0       Call with Committee and Members re: Sales Update, Plan Issues                              12
       3/19/2018      0.3       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
       3/19/2018      0.5       Review of Indication of Interest and Related Analysis/Summary                              14
       3/20/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
       3/21/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
       3/21/2018      0.3       Correspondence with Committee re: Buyer Update                                             12
       3/22/2018      0.5       Correspondence / discussion with Counsel re: Case Issues                                   11
       3/22/2018      0.5       Analysis Prepared at the Direction of Counsel                                              14
       3/22/2018      0.3       MOR Review and Analysis for Committee                                                       2
       3/26/2018      0.4       MOR Review and Analysis for Committee                                                       2
       3/26/2018      0.6       Analysis Prepared at the Direction of Counsel                                              14
       3/28/2018      0.3       Correspondence / discussion with Counsel re: Case Issues                                   11
       3/28/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
       3/29/2018      0.3       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
       3/29/2018      0.3       MOR Review and Analysis for Committee                                                       2
       3/30/2018      0.2       Call / Correspondence with Company re: Buyers Discussion and Sales Process                  8
       3/31/2018      0.3       Review of Indication of Interest and Related Analysis/Summary                              14
       Total         14.2
                   Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19            Page 89 of 121


                                              Premier Exhibitions, Inc.
                                      Time Detail by Task by Professional ‐ Teneo
                                                    Jeremy deKoe
                                           March 1, 2018 to March 31, 2018

Date               # of Hours   Description of Task(s)                                                                  Category
        3/1/2018      1.4       Review / Analysis of January Materials Provided by the Debtors                             5
        3/1/2018      0.5       Review of Permanent Venue Results Breakdown                                                5
        3/1/2018      0.5       Review of Proposed Sale and Plan timeline                                                  4
        3/1/2018      0.2       Review Mediators Report for the Court                                                     15
        3/2/2018      0.4       Correspondence with Counsel re: strategy                                                  11
        3/2/2018      0.4       Sale Process Update from GR                                                                8
        3/5/2018      0.3       Review of Case Update from Counsel re: RSA and Mediation                                  11
        3/6/2018      0.7       Docket Filings review and analysis                                                        15
        3/6/2018      0.9       Analysis of AR aging report and AP reports from filed MORs                                 5
        3/6/2018      0.8       Research data room documents at the direction of Counsel                                  5
        3/6/2018      2.1       Analysis of additional documents of the Debtors at the direction of Counsel               5
        3/6/2018      1.4       Preparation of financial analysis at the direction of Counsel                              5
        3/7/2018      0.9       Review of Management Responses to EC Questions                                             5
        3/7/2018      0.4       Sale update follow up: GR responses to Committee questions re: Sale Process                8
        3/7/2018      0.6       Research re: potential interested party                                                   14
        3/7/2018      0.8       Review of Received LOIs                                                                   14
        3/7/2018      0.6       Analysis of January Cash Flow Statement                                                   6
        3/7/2018      0.7       Preparation of LOI Summary for Committee Review                                           14
        3/7/2018      1.9       Financial Analysis at the direction of Counsel                                            5
        3/8/2018      0.6       Internal discussion re: financial analysis                                                10
        3/8/2018      1.4       Additional research relating to Financial Analysis at the direction of Counsel             5
        3/8/2018      1.2       Financial Analysis at the direction of Counsel                                            5
        3/9/2018      0.8       Prepared Financial Analysis at the direction of Counsel                                   14
       3/10/2018      0.9       Review of Received LOIs                                                                   15
       3/10/2018      1.4       Preparation of LOI Summary and side‐by‐side for Committee Review                          14
       3/11/2018      1.0       Call with Committee Professionals re: received LOIs                                       11
       3/12/2018      0.5       Amendments to Financial Analysis at the direction of Counsel                              14
       3/13/2018      0.4       Review / summarize interested party "proof of funds" documents                            14
       3/13/2018      0.3       Review of Case Update from Counsel re: communication with UCC professionals               11
       3/14/2018      0.7       Correspondence with Interested party                                                      13
       3/14/2018      0.4       Docket filing review and analysis                                                         15
       3/14/2018      0.9       Review of Received LOIs                                                                   15
       3/14/2018      0.8       Preparation of LOI Summary for Committee Review and update side‐by‐side                   14
       3/14/2018      0.3       Sale Process Update from GR                                                                8
       3/15/2018      0.8       Research re: potential interested party                                                   14
       3/15/2018      0.3       Review Committee update memo from Counsel                                                 11
       3/15/2018      0.2       Review of DIP loan draw request                                                            5
       3/15/2018      0.3       Correspondence with Counsel re: LOIs received to date                                     11
       3/15/2018      1.0       Analysis of Debtors' counter term sheet                                                   15
       3/15/2018      0.4       Review of interested party proof of funds confirmation letter                             15
       3/16/2018      1.1       Research re: historical records and information on interested parties                     14
       3/16/2018      1.7       Call with Committee                                                                       12
       3/19/2018      0.7       Analysis of term sheet with interested party                                              15
       3/19/2018      1.4       Research and preparation of Background re: interested parties                             14
       3/19/2018      0.3       Sale Process Case Update from Counsel                                                     11
       3/20/2018      0.5       Correspondence from Counsel re: potential bidder proof of funds                           11
       3/21/2018      0.3       Review of Sale Process Update from GR                                                      8
       3/22/2018      1.5       Analysis of MORs                                                                           2
       3/22/2018      0.5       Analysis of Related Party Periodic Report                                                  2
       3/22/2018      1.5       Work / analysis for Committee Presentation                                                14
       3/22/2018      0.5       Call with Counsel re: Financial Analysis                                                  11
       3/22/2018      0.6       Amendments to Financial Analysis at the direction of Counsel                               5
       3/22/2018      0.2       Correspondence with Counsel re: potential interested party                                11
       3/23/2018      0.6       Preparation of EC Questions for Management                                                 8
       3/23/2018      0.5       Update Financial Analysis at the direction of Counsel                                     14
       3/27/2018      0.5       Review proposal from counsel re: Interested party                                         14
       3/28/2018      0.7       Ad hoc analysis for equity holders                                                        5
       3/30/2018      0.8       Analysis and summary of revised LOI from interested party                                 14
       3/31/2018      0.3       Discussion re: latest revised LOI and interested party                                    11
       Total         44.3
                    Case 3:16-bk-02232-JAF                       Doc 151           Filed 08/13/19            Page 90 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brent C. Williams
                                           April 1, 2018 to April 30, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        4/2/2018      0.4       Correspondence / discussion with Counsel re: Case Issues                                  11
        4/2/2018      0.5       Analysis Prepared at the Direction of Counsel                                             14
        4/7/2018      1.3       Document Review: Sale Process and IOIs                                                    14
        4/7/2018      0.4       Call / Correspondence with Company re: Sales Process                                       8
        4/9/2018      0.5       Review of Bidder Information from Debtor                                                  14
        4/9/2018      0.6       Correspondence / discussion with Counsel re: Case Issues                                  11
       4/10/2018      1.2       Prepration and Call with Committee                                                        12
       4/12/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                 8
       4/12/2018      0.6       Correspondence / discussion with Counsel re: Sales Process                                11
       4/12/2018      0.7       Document Review: Sale Process and IOIs                                                    14
       4/18/2018      0.8       Correspondence / discussion with Counsel re: Sales Process                                11
       4/24/2018      1.0       Document Review: Sale Process and IOIs                                                    14
       4/25/2018      0.7       MOR Review                                                                                 2
       4/26/2018      1.0       Document Review: Diligence from Company                                                    5
       Total         10.1
                   Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19           Page 91 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brendan J. Murphy
                                           April 1, 2018 to April 30, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        4/1/2018      0.3       Review of Indication of Interest and Related Analysis/Summary                             14
        4/2/2018      0.4       Correspondence / discussion with Counsel re: Case Issues                                  11
        4/2/2018      0.5       Analysis Prepared at the Direction of Counsel                                             14
        4/2/2018      0.4       Review of Indication of Interest and Related Analysis/Summary                             14
        4/3/2018      0.2       Discussion / Correspondence with Interested Party                                         13
        4/4/2018      0.5       Review of Indication of Interest and Related Analysis/Summary                             14
        4/6/2018      0.4       Review of Indication of Interest and Related Analysis/Summary                             14
        4/6/2018      0.4       Correspondence / discussion with Counsel re: Case Issues                                  11
        4/7/2018      0.2       Call / Correspondence with Company re: Buyers Discussion and Sales Process                 8
        4/9/2018      0.4       Review of Bidder Information from Debtor                                                  14
        4/9/2018      0.5       Review of Financial Analysis / Diligence Provided by Debtor                               5
        4/9/2018      0.6       Correspondence / discussion with Counsel re: Case Issues                                  11
       4/10/2018      0.3       Review of Indication of Interest and Related Analysis/Summary                             14
       4/10/2018      1.0       Call with Committee and Members re: Sales Update, Plan Issues                             12
       4/10/2018      0.2       Correspondence with Company re: Diligence Questions                                       8
       4/11/2018      0.2       Correspondence with Company re: Diligence Questions                                       8
       4/12/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                 8
       4/12/2018      0.6       Correspondence / discussion with Counsel re: Sales Process                                11
       4/12/2018      0.4       Review of Indication of Interest and Related Analysis/Summary                             14
       4/17/2018      0.6       Correspondence / discussion with Counsel re: Case Issues                                  11
       4/18/2018      0.6       Review of Indication of Interest and Related Analysis/Summary                             14
       4/18/2018      0.8       Correspondence / discussion with Counsel re: Sales Process                                11
       4/19/2018      0.3       Review of Financial Analysis / Diligence Provided by Debtor                               5
       4/19/2018      0.6       Correspondence / discussion with Counsel re: Financial Analysis                           11
       4/20/2018      0.2       Review of Financial Analysis / Diligence Provided by Debtor                               5
       4/23/2018      0.5       Correspondence / discussion with Counsel re: Sales Process                                11
       4/23/2018      0.4       Review of Indication of Interest and Related Analysis/Summary                             14
       4/24/2018      0.3       Review of Indication of Interest and Related Analysis/Summary                             14
       4/24/2018      0.5       MOR Review and Analysis for Committee                                                      2
       4/25/2018      0.4       MOR Review and Analysis for Committee                                                      2
       4/26/2018      0.2       Review of Financial Analysis / Diligence Provided by Debtor                               5
       4/27/2018      0.1       Correspondence with Company re: Buyers Discussion and Sales Process                        8
       Total         13.4
                   Case 3:16-bk-02232-JAF                    Doc 151          Filed 08/13/19             Page 92 of 121


                                              Premier Exhibitions, Inc.
                                      Time Detail by Task by Professional ‐ Teneo
                                                     Jeremy deKoe
                                            April 1, 2018 to April 30, 2018

Date               # of Hours   Description of Task(s)                                                                    Category
        4/1/2018      0.6       Analysis and summary of revised LOI from interested party                                   14
        4/2/2018      0.4       Preparation of outstanding concerns or questions for GR re: LOI                              8
        4/4/2018      0.4       Analysis of revised LOI from interested party                                               14
        4/4/2018      0.3       Correspondence with Counsel re: LOI proposals                                               11
        4/8/2018      0.6       Summary and updated side‐by‐side stalking horse LOI comparison                              14
        4/9/2018      1.1       Review / Analysis of February Budget vs Actual Materials Provided by the Debtors             5
        4/9/2018      0.5       Review of Permanent Venue Results Breakdown                                                  5
        4/9/2018      0.6       Review of Management's responses to Committee's Questions                                    8
        4/9/2018      0.5       Analyze and update summary of revised LOI from interested party                             14
       4/10/2018      0.4       Preparation of supplemental follow‐up questions for Management                               8
       4/10/2018      0.5       Correspondence with Committee re: Cash Flow Budget                                          12
       4/10/2018      1.3       Call with Committee                                                                         12
       4/12/2018      0.6       Analyze and update summary of revised LOI from interested party                             14
       4/18/2018      0.4       Review redline of Interested Party revised offer                                            14
       4/18/2018      0.8       Update Stalking Horse side‐by‐side LOI analysis for the Committee                           14
       4/18/2018      0.6       Review of Interested Party Financial Information provided                                   14
       4/18/2018      0.3       Correspondence with Counsel re: Financial Info of Interested Party                          11
       4/18/2018      0.4       Review of Counsel comments to term sheet of interested party                                11
       4/18/2018      0.2       Follow ‐up on potential interested party outreach                                           13
       4/19/2018      0.5       Review of Permanent Venue Results Breakdown                                                  5
       4/20/2018      1.3       Review / Analysis of March Budget vs Actual Materials Provided by the Debtors                5
       4/23/2018      0.4       Sale process update from GR                                                                  8
       4/23/2018      0.2       Correspondence with Counsel re: revised LOI                                                 11
       4/23/2018      1.9       Analysis of MORs                                                                             2
       4/23/2018      0.5       Analysis of Related Party Periodic Report                                                    2
       4/23/2018      0.6       Analysis and summary of revised LOI from interested party                                   14
       4/23/2018      0.9       Analysis of revised LOIs and update stalking horse side‐by‐side analysis for Committee      14
       4/24/2018      0.5       Preparation of EC questions for Management re: March results                                 8
       4/26/2018      0.3       Review of draft amendment to Debtors' lease agreement                                        7
       4/27/2018      0.6       Analysis of March cash flow statement                                                       6
       Total         18.2
                    Case 3:16-bk-02232-JAF                       Doc 151           Filed 08/13/19            Page 93 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brent C. Williams
                                            May 1, 2018 to May 31, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        5/3/2018      1.0       Document Review: Diligence Docs                                                            5
        5/4/2018      0.5       Correspondence / discussion with Counsel re: Sales Process                                11
        5/7/2018      0.3       Correspondence with Committee re: Sales Process                                           12
       5/10/2018      1.5       Preparation and Committee Call                                                            12
       5/11/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                 8
       5/11/2018      0.3       Correspondence / discussion with Counsel re: Sales Process                                11
       5/14/2018      0.3       Correspondence with Counsel re: Contingency Fee Counsel                                   11
       5/14/2018      0.4       Analysis Prepared at the Direction of Counsel                                             14
       5/16/2018      0.4       Correspondence / discussion with Counsel re: Sales Process                                11
       5/17/2018      0.3       Correspondence / discussion with Counsel re: Plan Issues                                  11
       5/25/2018      0.6       MOR Review                                                                                 2
       5/30/2018      0.6       Correspondence / discussion with Counsel re: Plan Issues                                  11
       5/30/2018      0.3       Analysis Prepared at the Direction of Counsel                                             14
       5/31/2018      0.4       Correspondence / discussion with Counsel re: Plan                                         11
       Total          7.3
                   Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19           Page 94 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brendan J. Murphy
                                            May 1, 2018 to May 31, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        5/1/2018      0.4       Review of BK Pleadings                                                                    15
        5/2/2018      0.4       Review of Financial Analysis / Diligence Provided by Debtor                               5
        5/4/2018      0.3       Review of Fundraising Letter and Related Analysis/Summary                                 14
        5/4/2018      0.2       Call / Correspondence with Company re: Buyers Discussion and Sales Process                 8
        5/4/2018      0.5       Correspondence / discussion with Counsel re: Sales Process                                11
        5/7/2018      0.4       Correspondence / discussion with Committee re: Sales Process                              12
        5/9/2018      0.2       Correspondence with Company re: Diligence Questions                                       8
        5/9/2018      0.4       Preparation for Committee Call, review of documents                                       12
       5/10/2018      0.5       Preparation for Committee Call, review of documents                                       12
       5/10/2018      1.0       Committee Call with Counsel                                                               12
       5/11/2018      0.4       Call / Correspondence with Company re: Buyers Discussion and Sales Process                 8
       5/11/2018      0.3       Correspondence / discussion with Counsel re: Sales Process                                11
       5/14/2018      0.3       Correspondence with Counsel re: Contingency Fee Counsel                                   11
       5/14/2018      0.4       Analysis Prepared at the Direction of Counsel                                             14
       5/16/2018      0.4       Correspondence / discussion with Counsel re: Sales Process                                11
       5/17/2018      0.3       Correspondence / discussion with Counsel re: Plan Issues                                  11
       5/18/2018      1.0       Analysis Prepared at the Direction of Counsel                                             14
       5/21/2018      0.5       Analysis Prepared at the Direction of Counsel                                             14
       5/23/2018      0.4       MOR Review and Analysis for Committee                                                      2
       5/24/2018      0.4       Correspondence / discussion with Counsel re: Plan Issues                                  11
       5/30/2018      0.6       Correspondence / discussion with Counsel re: Plan Issues                                  11
       5/30/2018      0.3       Analysis Prepared at the Direction of Counsel                                             14
       5/31/2018      0.4       Correspondence / discussion with Counsel re: Plan Issues                                  11
       5/31/2018      0.2       Analysis Prepared at the Direction of Counsel                                             14
       Total         10.2
                   Case 3:16-bk-02232-JAF                    Doc 151          Filed 08/13/19             Page 95 of 121


                                              Premier Exhibitions, Inc.
                                      Time Detail by Task by Professional ‐ Teneo
                                                    Jeremy deKoe
                                            May 1, 2018 to May 31, 2018

Date               # of Hours   Description of Task(s)                                                                    Category
        5/1/2018      0.5       Review of docket filings: motion to appoint Ch 11 Trustee                                   15
        5/1/2018      0.4       Review of Case Update from Counsel                                                          11
        5/2/2017      0.9       Analysis of attendance and permanent venue preliminary April results                         5
        5/4/2018      0.3       Review of interested party letter from Debtors                                              15
        5/4/2018      0.2       Update from GR on sale process                                                               8
        5/8/2018      0.4       Review/discussion and Case Update from Counsel                                              11
        5/9/2018      0.3       Review of Management's responses to Committee's follow up questions                          8
        5/9/2018      0.3       Internal discussion re: latest financials from management                                   5
       5/10/2018      1.1       Committee Update Call                                                                       12
       5/11/2018      0.2       Update from GR on sale process                                                               8
       5/12/2018      0.2       Correspondence with Counsel re: financial analysis                                          11
       5/14/2018      0.4       Review and analysis of lease agreement amendment                                            15
       5/14/2018      1.4       Updates and amendments to financial analysis at the direction of Counsel                     4
       5/14/2018      0.2       Discussion with counsel re: liquidity                                                       11
       5/16/2018      0.8       Analyze and summarize executed term sheet for Committee                                     14
       5/16/2018      1.0       Prepare illustrative estimated distribution analysis re: term sheet                         14
       5/18/2018      0.9       Analysis of Debtors estimates for pre‐and‐post‐petition liabilities                          5
       5/18/2018      0.5       Discussion re: Financial Analysis at the direction of Counsel                                4
       5/18/2018      0.7       Update estimated distribution analysis re: term sheet                                       14
       5/20/2018      1.6       Financial Analysis at the direction of Counsel                                              4
       5/21/2018      0.8       Amendments to Financial Analysis at the direction of Counsel                                 4
       5/22/2018      0.6       Review of Permanent Venue Results Breakdown for April                                        5
       5/22/2018      1.1       Review / Analysis of April Budget vs Actual Materials Provided by the Debtors                5
       5/22/2018      1.5       Analysis of MORs                                                                             2
       5/22/2018      0.4       Analysis of Related Party Periodic Report                                                    2
       5/23/2018      0.5       Bankruptcy docket review: EC draft complaint                                                15
       5/25/2018      0.3       Review Case update from Counsel                                                             11
       5/30/2018      1.1       Preparation of exhibits for Counsel                                                         4
       5/30/2018      0.4       Review professional fee proposal                                                             4
       5/30/2018      0.8       Analysis of estimated professional fee costs vs budgeted                                    4
       5/31/2018      0.3       Review Case update memo from Counsel                                                        11
       Total         20.1
                    Case 3:16-bk-02232-JAF                        Doc 151           Filed 08/13/19   Page 96 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brent C. Williams
                                           June 1, 2018 to June 30, 2018

Date               # of Hours   Description of Task(s)                                                         Category
        6/8/2018      0.9       Correspondence / discussion with Counsel re: Plan Issues                          11
        6/8/2018      0.5       Call with Interested Party                                                        13
       6/15/2018      1.5       Preparation For and Call with Committee Members                                   12
       6/23/2018      0.9       Document Review: Financials & Diligence                                            5
       6/26/2018      0.3       Correspondence / discussion with Counsel re: Filings                              11
       6/26/2018      0.6       MOR Review                                                                         2
       6/28/2018      0.6       Correspondence / discussion with Counsel re: Exit Financing                       11
       6/29/2018      1.1       Preparation For and Call with Committee Members                                   12
       Total          6.4
                   Case 3:16-bk-02232-JAF                   Doc 151          Filed 08/13/19           Page 97 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brendan J. Murphy
                                           June 1, 2018 to June 30, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        6/1/2018      0.6       Correspondence / discussion with Counsel re: Plan Issues                                  11
        6/6/2018      0.4       Correspondence / discussion with Counsel re: Euclid Trustee Motion                        11
        6/7/2018      0.5       Correspondence / discussion with Counsel re: Plan Issues and Trustee Motion               11
        6/7/2018      0.3       Correspondence / discussion with Committee Member re: Plan Issues                         12
        6/8/2018      0.9       Correspondence / discussion with Counsel re: Plan Issues and Trustee Motion               11
        6/8/2018      0.5       Call with Interested Party                                                                13
       6/14/2018      0.4       Preparation for Committee Call, review of documents                                       12
       6/15/2018      1.4       Preparation For and Call with Committee Members re: Sales Update, Plan Issues             12
       6/18/2018      0.8       Review of Claims Analysis and Waterfall                                                   16
       6/18/2018      0.5       Correspondence / discussion with Counsel re: Plan Issues                                  11
       6/18/2018      0.2       Correspondence with Company re: Diligence Questions                                       8
       6/19/2018      0.3       Review of Financial Analysis / Diligence Provided by Debtor                               5
       6/19/2018      0.5       Research for Counsel                                                                      11
       6/22/2018      0.4       Review of Financial Analysis / Diligence Provided by Debtor                               5
       6/26/2018      0.6       Correspondence / discussion with Counsel re: Plan Issues                                  11
       6/26/2018      0.3       Review of Financial Analysis / Diligence Provided by Debtor                               5
       6/26/2018      0.3       MOR Review and Analysis for Committee                                                      2
       6/27/2018      0.1       Correspondence with Company re: Diligence Questions                                       8
       6/28/2018      0.7       Correspondence / discussion with Counsel re: Exit Financing                               11
       6/28/2018      0.6       Preparation for Committee Call, review of documents / analysis                            12
       6/29/2018      0.5       Correspondence / discussion with Counsel re: Claim Objections / Analysis                  11
       6/29/2018      1.1       Preparation For and Call with Committee Members re: Sales Update, Plan Issues             12
       Total         11.9
                   Case 3:16-bk-02232-JAF                 Doc 151         Filed 08/13/19           Page 98 of 121


                                             Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Teneo
                                                   Jeremy deKoe
                                           June 1, 2018 to June 30, 2018

Date               # of Hours   Description of Task(s)                                                              Category
        6/1/2018      1.0       Committee Professionals Call                                                          11
        6/1/2018      0.5       Review and analysis of professional fee estimates                                     8
        6/1/2018      0.3       Case update from Counsel                                                              11
        6/4/2018      0.5       Review of Docket filings: UCC Objection                                               15
        6/7/2018      0.4       Review Case update from Counsel                                                       11
        6/7/2018      0.8       Research and correspondence with Committee re: interested parties                     12
       6/12/2018      0.6       Document Review: documents posted to data room                                        7
       6/14/2018      0.6       Review of Docket filings: Orlando Lease Settlement                                    15
       6/14/2018      0.5       Analysis and summary of Lease and Settlement for Counsel / Committee members          14
       6/14/2018      0.4       Review Case update from Counsel                                                       11
       6/15/2018      1.0       Committee Call                                                                        12
       6/15/2018      0.8       Review of Mgmt Responses to EC Questions, Prep of Follow‐up Questions                 8
       6/16/2018      1.3       Analysis of Bid Procedures filed by Debtors                                           15
       6/16/2018      1.5       Review and Analysis of Stalking Horse APA                                             15
       6/17/2018      1.8       Preparation of Waterfall Scenario Analysis for the Committee                          14
       6/18/2018      0.4       Amendments to Scenario Analysis for Counsel and Committee                             14
       6/18/2018      0.6       Further Analysis and Correspondence with Counsel re: estimated recoveries             11
       6/19/2018      0.5       Review of Answers to Committee Questions and prepare follow up questions              7
       6/19/2018      0.6       Review of April 2018 Cash Flow Statement and Notes                                    6
       6/19/2018      0.4       Research and Correspondence with Counsel re: interested parties                       11
       6/19/2018      0.7       Review and prep summary of Permanent Venue Results Breakdown for May                   5
       6/20/2018      0.5       Attendance Analyses Provided by Debtors for May/June                                   7
       6/20/2018      0.6       Ad Hoc Research for Counsel                                                           11
       6/22/2018      1.1       Review / Analysis of May Budget vs Actual Materials Provided by the Debtors            5
       6/25/2018      1.5       Analysis of MORs                                                                       2
       6/25/2018      0.5       Analysis of Related Party Periodic Report                                              2
       6/25/2018      0.6       Preparation of EC questions for Management re: May results                            8
       6/26/2018      0.6       Review and Analysis of interested party term sheet                                    13
       6/26/2018      0.7       Analysis re: May Cash Flow Statement and Notes                                        12
       6/26/2018      0.4       Correspondence with Committee re: cash flows                                          12
       6/27/2018      0.4       Review of Mgmt. Responses to EC Questions                                             8
       6/27/2018      0.7       Analysis of Historical Cash Flow Results vs 2018 projects                             6
       6/28/2018      1.7       Analysis of liquidity based on budget projections for Committee                        6
       6/29/2018      0.7       Research and Correspondence with Counsel re: legal entity accounts                     7
       6/29/2018      1.2       Committee Update Call                                                                 12
       6/30/2018      0.5       Review Case memo update from Counsel re: UCC plan                                     11
       Total         26.9
                    Case 3:16-bk-02232-JAF                       Doc 151           Filed 08/13/19   Page 99 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brent C. Williams
                                            July 1, 2018 to July 31, 2018

Date               # of Hours   Description of Task(s)                                                        Category
        7/2/2018      0.3       Call with Interested Party                                                       13
        7/5/2018      0.5       Correspondence / discussion with Counsel re: Plan Issues                         11
        7/6/2018      0.5       Correspondence / discussion with Counsel re: Discovery Requests                  11
       7/10/2018      0.4       Review of Case Memo from Counsel and Related Pleadings                           11
       7/13/2018      0.6       Correspondence Counsel re: Case Strategy                                         11
       7/19/2018      0.5       Correspondence with Counsel re: Interested Parties                               11
       7/20/2018      0.6       Call with Interested Party                                                       13
       7/23/2018      1.2       Preparation and Call with Committee                                              12
       7/25/2018      0.5       Review of Claims Analysis and Waterfall                                          16
       Total          5.1
                   Case 3:16-bk-02232-JAF                  Doc 151          Filed 08/13/19           Page 100 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brendan J. Murphy
                                            July 1, 2018 to July 31, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        7/2/2018      0.3       Call with Interested Party                                                                13
        7/3/2018      0.4       Call with Interested Party                                                                13
        7/3/2018      0.7       Correspondence / discussion with Counsel re: Discovery Requests                           11
        7/5/2018      0.5       Correspondence / discussion with Counsel re: Plan Issues                                  11
        7/6/2018      0.8       Correspondence / discussion with Counsel re: Discovery Requests                           11
        7/6/2018      0.5       Correspondence / discussion with Counsel re: Case Update                                  11
        7/9/2018      0.3       Correspondence / discussion with Counsel re: Exit Financing                               11
        7/9/2018      0.5       Review of Case Memo from Counsel and Related Pleadings                                    11
       7/10/2018      0.3       Correspondence / discussion with Counsel re: Interested Party                             11
       7/10/2018      0.4       Review of Case Memo from Counsel and Related Pleadings                                    11
       7/13/2018      0.4       Correspondence / discussion with Counsel re: Interested Party / Case Strategy             11
       7/15/2018      0.3       Correspondence / discussion with Counsel re: Financial Analysis / Waterfall               11
       7/16/2018      0.5       Correspondence / discussion with Counsel re: Interested Party / IOI Issues                11
       7/19/2018      0.3       Correspondence / discussion with Counsel re: Interested Party / IOI Proposal              11
       7/20/2018      0.5       Call with Interested Party                                                                13
       7/23/2018      1.0       Preparation For and Call with Committee Members re: Sales Update, Plan Issues             12
       7/24/2018      0.8       Review of Claims Analysis and Waterfall                                                   16
       7/25/2018      0.3       Correspondence / discussion with Counsel re: Case Update                                  11
       Total          8.8
                   Case 3:16-bk-02232-JAF                  Doc 151         Filed 08/13/19            Page 101 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Teneo
                                                    Jeremy deKoe
                                            July 1, 2018 to July 31, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        7/2/2018      1.6       Review of docket filings: UCC Plan and disclosure statement                              14
        7/2/2018      0.3       Review of DIP related documents                                                          14
        7/4/2018      0.6       Review of UCC Liabilities analysis                                                       7
        7/4/2018      0.5       Analysis of UCC recovery estimates                                                        6
        7/6/2018      0.4       Review of Debtors Disclosure Letter (redacted)                                           15
        7/6/2018      0.4       Review case memo update from Counsel                                                     11
        7/9/2018      0.5       Review of redline term sheet                                                             15
        7/9/2018      0.6       Review of docket filings: UCC motion for status conference                               14
       7/10/2018      0.3       Review case update from Counsel                                                          11
       7/10/2018      0.2       Review of data room documents                                                            7
       7/10/2018      0.3       Review case update from Counsel re: status conference                                    11
       7/11/2018      0.6       Docket filings review: Sale Motion Objection                                             15
       7/15/2018      0.3       Review case update from Counsel re: interested party                                     11
       7/15/2018      1.2       Scenario analysis for Counsel                                                            7
       7/16/2018      0.6       Review of data room documents re: artifacts conservation                                 7
       7/16/2018      1.1       Response to diligence items request by interested party                                  7
       7/16/2018      0.6       Correspondence with counsel re: interested party diligence request                       11
       7/17/2018      0.4       Review case memo update from Counsel re: Plan and Sale                                   11
       7/18/2018      0.5       Review of Permanent Venue Results Breakdown for June                                      5
       7/18/2018      0.6       Docket filings review: Objections to EC disclosure statement                             15
       7/19/2018      0.4       Review case memo update from Counsel re: Plan and Sale                                   11
       7/19/2018      0.2       Correspondence / discussions with Committee re: interested party                         12
       7/20/2018      0.8       Review / Analysis of June Budget vs Actual Materials Provided by the Debtors             5
       7/20/2018      0.4       Analysis of venue contributions and margins                                              5
       7/20/2018      0.9       Ad Hoc research of Debtors' public SEC filings at the request of Counsel                 17
       7/20/2018      0.5       Summary of Debtors performance and liquidity for Committee                               12
       7/20/2018      0.3       Review case memo update from Counsel re: Plan issues                                     11
       7/20/2018      0.2       Correspondence with Debtors professionals                                                8
       7/23/2018      0.4       Review of budget projections and update liquidity runway ahead of Committee call         6
       7/23/2018      1.2       Committee Update Call                                                                    12
       7/23/2018      0.5       Review of financing term sheet                                                           7
       7/24/2018      0.5       Review of UCC recovery comparison                                                         6
       7/24/2018      1.7       Scenario recovery analysis re: competing plans                                           6
       7/24/2018      0.4       Amendments to scenario recovery analysis re: competing plans                              6
       7/25/2018      0.3       Review case update from Counsel re: Status Conference                                    11
       7/27/2018      0.4       Review of CRO professional proposal                                                      4
       Total         20.7
                   Case 3:16-bk-02232-JAF                       Doc 151            Filed 08/13/19   Page 102 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brent C. Williams
                                          August 1, 2018 to August 31, 2018

Date               # of Hours   Description of Task(s)                                                         Category
        8/1/2018      0.2       Correspondence with Counsel re: Plan Issues                                       11
        8/6/2018      1.2       Preparation and Call with Committee                                               12
       8/10/2018      0.5       Correspondence with Counsel re: Plan Issues                                       11
       8/19/2018      0.8       Document Review: Financials & Filings                                             15
       8/20/2018      0.4       Call with Interested Party                                                        13
       8/20/2018      0.6       Correspondence / discussion with Counsel re: Plan Issues                          11
       8/21/2018      1.2       Document Review: Financials & Filings                                             15
       8/22/2018      0.4       Correspondence / discussion with Counsel re: Plan Issues                          11
       8/26/2018      0.5       Correspondence / discussion with Counsel re: Plan Issues                          11
       8/28/2018      1.4       Correspondence with Counsel re: Hearing                                           11
       8/29/2018      0.5       Review of Financial Analysis / Waterfall                                          11
       8/29/2018      0.5       Correspondence with Counsel re: Hearing/Pleadings                                 11
       Total          8.2
                   Case 3:16-bk-02232-JAF                  Doc 151          Filed 08/13/19           Page 103 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brendan J. Murphy
                                          August 1, 2018 to August 31, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        8/1/2018      0.2       Correspondence / discussion with Counsel re: Case Update                                  11
        8/2/2018      0.3       Correspondence / discussion with Counsel re: Case Update                                  11
        8/6/2018      1.1       Preparation For and Call with Committee Members re: Sales Update, Plan Issues             12
        8/8/2018      0.6       Correspondence / discussion with Counsel re: Financial Analysis / Waterfall               11
        8/9/2018      0.2       Correspondence / discussion with Counsel re: Financial Analysis / Waterfall               11
       8/10/2018      0.5       Correspondence / discussion with Counsel re: Plan Issues                                  11
       8/15/2018      1.3       Work Performed For Counsel re: Financial Analysis / Waterfall                             11
       8/16/2018      0.9       Work Performed For Counsel re: Financial Analysis / Waterfall                             11
       8/16/2018      0.4       Correspondence / discussion with Counsel re: Plan Issues                                  11
       8/20/2018      0.5       Review of Financial Analysis / Diligence Provided by Debtor                               5
       8/20/2018      0.4       Call with Interested Party                                                                13
       8/20/2018      0.6       Correspondence / discussion with Counsel re: Plan Issues                                  11
       8/21/2018      0.6       Review of Financial Analysis / Diligence Provided by Debtor                               5
       8/22/2018      0.6       Correspondence / discussion with Counsel re: Plan Issues                                  11
       8/23/2018      0.5       Work Performed For Counsel re: Financial Analysis / Waterfall                             11
       8/23/2018      0.4       Correspondence / discussion with Counsel re: Plan Issues                                  11
       8/25/2018      0.5       Correspondence / discussion with Counsel re: Depo Prep                                    11
       8/26/2018      0.5       Correspondence / discussion with Counsel re: Case Issues                                  11
       8/27/2018      1.0       Correspondence / discussion with Counsel re: Hearing Prep/Pleadings                       11
       8/28/2018      0.7       Correspondence / discussion with Counsel re: Hearing Prep/Pleadings                       11
       8/28/2018      0.5       Work Performed For Counsel re: Financial Analysis / Waterfall                             11
       8/29/2018      0.6       Work Performed For Counsel re: Financial Analysis / Waterfall                             11
       8/29/2018      0.4       Correspondence / discussion with Counsel re: Hearing Prep/Pleadings                       11
       Total         13.3
                   Case 3:16-bk-02232-JAF                  Doc 151           Filed 08/13/19            Page 104 of 121


                                              Premier Exhibitions, Inc.
                                      Time Detail by Task by Professional ‐ Teneo
                                                    Jeremy deKoe
                                          August 1, 2018 to August 31, 2018

Date               # of Hours   Description of Task(s)                                                                   Category
        8/1/2018      1.5       Analysis of MORs                                                                            2
        8/1/2018      0.5       Analysis of Related Party Periodic Report                                                   2
        8/6/2018      1.0       Committee Update Call                                                                      12
        8/8/2018      0.3       Case update memo from Counsel                                                              11
        8/8/2018      0.5       Review of Interested Party Term Sheet                                                      13
        8/8/2018      0.8       Analysis of plan scenario economics based on new term sheet                                4
        8/8/2018      0.2       Correspondence with Counsel re: plan scenario                                              11
        8/8/2018      0.4       Review and markup Committee memo for Counsel                                               12
        8/9/2018      1.3       Ad Hoc scenarios analysis for Counsel                                                      4
       8/10/2018      0.7       Review of discovery documents and related correspondence with Counsel                      15
       8/15/2018      0.8       Analysis of financials re trade AP balances                                                5
       8/15/2018      0.4       Preparation of diligence requests for Debtors FA                                           8
       8/20/2018      0.3       Case update memo from Counsel                                                              11
       8/20/2018      0.3       Review selected artifacts listing                                                          15
       8/21/2018      0.5       Review of Permanent Venue Results Breakdown for July                                        5
       8/21/2018      0.8       Review / Analysis of July Budget vs Actual Materials Provided by the Debtors                5
       8/21/2018      0.5       Analysis re: July Cash Flow Statement and Notes                                            12
       8/21/2018      0.4       Summary of financial results and correspondence with Committee                             12
       8/22/2018      1.4       Analysis of MORs filed for July                                                            2
       8/22/2018      0.5       Analysis of Related Party Periodic Report                                                   2
       8/22/2018      0.4       Summary of diligence backup and correspondence with Counsel re: discovery                  11
       8/22/2018      0.6       Assimilation and preparation of documents re: discovery                                    8
       8/23/2018      0.3       Case update memo from Counsel                                                              11
       8/25/2018      0.4       Review of discovery documents and related correspondence with Counsel                      15
       8/26/2018      0.5       Review of proposed bidding procedure objection redlines                                    15
       8/27/2018      0.2       Case update memo from Counsel                                                              11
       8/27/2018      0.4       Correspondence and discussion re: plan disclosure statement exhibits and analysis          4
       8/27/2018      2.1       Prepared Financial Analysis at the direction of Counsel                                    4
       8/27/2018      0.8       Review of data room documents re: contracts and leases                                      7
       8/27/2018      1.3       Prepared Financial Analysis at the direction of Counsel                                    4
       8/27/2018      0.4       Call with Counsel re: Plan disclosure statement                                            4
       8/27/2018      1.2       Amendments to Financial Analysis a the direction of Counsel                                4
       8/27/2018      0.4       Review of docket filings re: debtors professionals retention app                           15
       8/27/2018      1.1       Plan Scenario Recovery Waterfall Analysis                                                   6
       8/28/2018      0.6       Update financial analysis for Counsel                                                      4
       8/28/2018      0.4       Call with Counsel re: amended plan disclosure statement                                    11
       8/28/2018      1.6       Amendments to Financial Analysis a the direction of Counsel                                4
       8/28/2018      0.7       Plan Scenario Recovery Waterfall Analysis for Counsel                                      6
       8/28/2018      0.4       Review of disclosure statement draft exhibit                                                4
       8/28/2018      1.2       Analysis of Weekly Cash Flow Budget                                                         6
       8/28/2018      0.5       Summary and correspondence with Counsel re: Cash Flow Budget                               11
       8/28/2018      0.8       Additional amendments to Financial Analysis at the direction of Counsel                     4
       8/28/2018      0.3       Call with Counsel re: amended plan disclosure statement                                    4
       8/29/2018      0.4       Updates to Plan Scenario Recovery Waterfall Analysis for Counsel                            6
       8/29/2018      0.3       Call with Counsel re: Plan Scenarios                                                       11
       Total         30.4
                   Case 3:16-bk-02232-JAF                        Doc 151         Filed 08/13/19   Page 105 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brent C. Williams
                                      September 1, 2018 to September 30, 2018

Date               # of Hours   Description of Task(s)                                                       Category
        9/4/2018      0.3       Review Internal Financial Analysis / Waterfall                                  11
        9/4/2018      0.3       Correspondence with Counsel re: Plan Issues                                     11
        9/5/2018      1.0       Preparation and Call with Committee                                             12
       9/16/2018      0.3       Review of draft Press Release                                                   14
       9/18/2018      0.5       Correspondence with Counsel re: Plan Issues                                     11
       9/25/2018      0.3       Correspondence Counsel re: Case Issues                                          11
       9/28/2018      0.4       Correspondence with Counsel re: Sale Update                                     11
       Total          3.1
                   Case 3:16-bk-02232-JAF                  Doc 151          Filed 08/13/19           Page 106 of 121


                                              Premier Exhibitions, Inc.
                                     Time Detail by Task by Professional ‐ Lincoln
                                                  Brendan J. Murphy
                                      September 1, 2018 to September 30, 2018

Date               # of Hours   Description of Task(s)                                                                 Category
        9/4/2018      0.5       Work Performed For Counsel re: Financial Analysis / Waterfall                             11
        9/4/2018      0.3       Correspondence / discussion with Counsel re: Plan Issues/Pleadings                        11
        9/5/2018      1.0       Preparation For and Call with Committee Members re: Sales Update, Plan Issues             12
       9/12/2018      0.3       Review of Committee Call Notes                                                            12
       9/14/2018      0.4       Review / comment to draft Press Release                                                   14
       9/16/2018      0.2       Review / comment to draft Press Release                                                   14
       9/17/2018      0.5       Correspondence / discussion with Counsel re: Case Issues                                  11
       9/18/2018      0.6       Correspondence / discussion with Counsel re: Case Issues                                  11
       9/19/2018      0.3       Prospective bidder outreach / Discussion with interested parties                          13
       9/20/2018      1.4       Prospective bidder outreach / Discussion with interested parties                          13
       9/21/2018      0.2       Review of Financial Analysis / Diligence Provided by Debtor                               5
       9/24/2018      0.1       Correspondence with Company re: Buyers Discussion and Sales Process                        8
       9/24/2018      0.3       Prospective bidder outreach / Discussion with interested parties                          13
       9/25/2018      0.1       Correspondence with Company re: Buyers Discussion and Sales Process                        8
       9/25/2018      0.5       Correspondence / discussion with Counsel re: Case Issues                                  11
       9/25/2018      0.4       Prospective bidder outreach / Discussion with interested parties                          13
       9/28/2018      0.2       Correspondence with Company re: Buyers Discussion and Sales Process                        8
       9/28/2018      0.5       Prospective bidder outreach / Discussion with interested parties                          13
       9/28/2018      0.5       Correspondence / discussion with Counsel re: Sale Update                                  11
       Total          8.3
                   Case 3:16-bk-02232-JAF                   Doc 151           Filed 08/13/19             Page 107 of 121


                                              Premier Exhibitions, Inc.
                                      Time Detail by Task by Professional ‐ Teneo
                                                    Jeremy deKoe
                                       September 1, 2018 to September 30, 2018

Date               # of Hours   Description of Task(s)                                                                     Category
        9/1/2018      0.3       Correspondence with Counsel re: cash flow projections                                        6
        9/1/2018      0.3       Case update memo from Counsel                                                                11
        9/3/2018      0.6       Review of plan supplement draft inserts from Counsel                                         4
        9/3/2018      0.2       Internal discussion re: disclosure statement liquidation analysis                             4
        9/3/2018      0.4       Docket filings review: settlement order and exhibits                                         15
        9/4/2018      0.5       Research at the direction of counsel re: historical judgement rates                           4
        9/4/2018      1.1       Additional analysis for plan supplement at the direction of counsel                           4
        9/4/2018      0.3       Call with Counsel re: analysis for plan supplement                                           4
        9/4/2018      0.6       Additional analysis for plan supplement at the direction of counsel                           4
        9/5/2018      0.5       Summary of latest financials and cash budget projections for Committee                        6
        9/5/2018      1.1       Committee Update Call                                                                        12
       9/11/2018      0.4       Docket filings review: court order                                                           15
       9/12/2018      0.3       Case update memo from Counsel re: Order                                                      11
       9/12/2018      1.3       Committee Update Call                                                                        12
       9/13/2018      1.2       Docket filings review: amended Purchase Agreement & Bid Procedures                           15
       9/14/2018      0.4       Review of press release draft                                                                14
       9/14/2018      0.6       Research and summary regarding premier intellectual property                                 14
       9/14/2018      0.4       Revisions to press release draft                                                             14
       9/15/2018      0.3       Correspondence with Committee re: press release                                              12
       9/16/2018      0.4       Call with Counsel re: press release                                                          11
       9/16/2018      0.5       Revisions to press release draft                                                             14
       9/16/2018      0.6       Preparations and discussions with vendor for release of statement                            14
       9/17/2018      0.4       Additional correspondence with vendor re: press release amendments                           14
       9/18/2018      0.6       Review of sale process materials and target lists from Debtors advisors                       8
       9/18/2018      0.4       Search additional contacts from Counsel                                                      13
       9/19/2018      0.5       Preparation of list and corresponding contact detials for pre‐auction marketing effort       13
       9/20/2018      0.2       Case update from Counsel                                                                     11
       9/21/2018      0.8       Review / Analysis of August Budget vs Actual Materials Provided by the Debtors                5
       9/21/2018      0.5       Analysis re: July Cash Flow Statement and Notes                                               6
       9/21/2018      1.2       Analysis of MORs                                                                              2
       9/21/2018      0.5       Analysis of Related Party Periodic Report                                                     2
       9/21/2018      0.6       Summary of financial results and correspondence with Committee                               12
       9/22/2018      0.3       Case update memo from Counsel re: Order                                                      11
       9/25/2018      0.3       Review of marketing process update from Debtors' Advisors                                     8
       9/25/2018      0.2       Update from Counsel on D&O claims litigation                                                 11
       9/26/2018      0.2       Correspondence with Counsel re: stalking horse bid                                           11
       9/27/2018      0.5       Summary information at the direction of Counsel re: RMST Inc assets and liabilities          7
       9/28/2018      0.3       Review of communications with shareholders and Counsel                                       11
       9/29/2018      0.5       Research target buyer contact on behalf of Committee                                         13
       9/30/2018      0.3       Internal comunications re: potential interested party outreach                               13
       Total         20.6
                Case 3:16-bk-02232-JAF                       Doc 151            Filed 08/13/19   Page 108 of 121


                                           Premier Exhibitions, Inc.
                                  Time Detail by Task by Professional ‐ Lincoln
                                               Brent C. Williams
                                     October 1, 2018 to October 31, 2018

Date            # of Hours   Description of Task(s)                                                         Category
    10/1/2018      0.6       Correspondence with Counsel re: Sale Update                                       11
    10/4/2018      0.3       Correspondence / discussion with Counsel re: Case Issues                          11
   10/11/2018      0.4       Correspondence with Counsel re: Auction Cancellation                              11
   10/12/2018      0.6       Call with Interested Party                                                        13
   10/12/2018      0.3       Correspondence with Committee                                                     12
   10/17/2018      0.4       Correspondence with Counsel re: NOLs                                              11
   10/26/2018      0.2       Correspondence with Counsel re: Case Update                                       11
       Total       2.8
                Case 3:16-bk-02232-JAF                  Doc 151          Filed 08/13/19            Page 109 of 121


                                           Premier Exhibitions, Inc.
                                  Time Detail by Task by Professional ‐ Lincoln
                                               Brendan J. Murphy
                                     October 1, 2018 to October 31, 2018

Date            # of Hours   Description of Task(s)                                                                    Category
    10/1/2018      0.8       Correspondence / discussion with Counsel re: Sale Update / bidders                           11
    10/1/2018      0.2       Prospective bidder outreach / Discussion with interested parties                             13
    10/1/2018      0.2       Correspondence with Company re: Buyers Discussion and Sales Process                           8
    10/2/2018      0.3       Prospective bidder outreach / Discussion with interested parties                             13
    10/4/2018      0.3       Correspondence / discussion with Counsel re: Case Issues                                     11
    10/4/2018      0.2       Correspondence with Company re: Buyers Discussion and Sales Process                           8
    10/5/2018      0.1       Correspondence with Company re: Buyers Discussion and Sales Process                           8
    10/5/2018      0.2       Correspondence / discussion with Counsel re: Case Issues                                     11
    10/5/2018      0.4       Prospective bidder outreach / Discussion with interested parties                             13
    10/5/2018      0.1       Correspondence with Company re: Buyers Discussion and Sales Process                           8
    10/9/2018      0.3       Correspondence / discussion with Counsel re: Auction Cancellation / Committee Materials      11
   10/11/2018      0.4       Correspondence / discussion with Counsel re: Auction Cancellation / Committee Materials      11
   10/12/2018      0.6       Call with Interested Party                                                                   13
   10/12/2018      0.4       Correspondence with Counsel/Committee re: Interested Bidder                                  12
   10/12/2018      0.2       Correspondence / discussion with Counsel re: Case Issues                                     11
   10/14/2018      0.3       Correspondence with Interested Party                                                         13
   10/15/2018      0.4       Correspondence with Interested Party                                                         13
   10/16/2018      0.3       Correspondence with Interested Party                                                         13
   10/17/2018      0.6       Correspondence / discussion with Counsel re: NOL and Other Case Issues                       11
   10/26/2018      0.2       Correspondence / discussion with Counsel re: Case Update                                     11
       Total       6.5
                Case 3:16-bk-02232-JAF                 Doc 151          Filed 08/13/19            Page 110 of 121


                                          Premier Exhibitions, Inc.
                                  Time Detail by Task by Professional ‐ Teneo
                                                Jeremy deKoe
                                     October 1, 2018 to October 31, 2018

Date            # of Hours   Description of Task(s)                                                                 Category
    10/1/2018      0.2       Case update from Counsel                                                                 11
    10/1/2018      0.3       Review of Sale Process Update from GR                                                     8
    10/2/2018      1.1       Preparation and Call with Committee                                                      12
    10/2/2018      0.5       Internal discussion re: call notes and process                                           10
    10/2/2018      0.2       Potential interested party outreach                                                      13
    10/4/2018      0.4       Bid process and case update with Counsel                                                 11
    10/5/2018      0.4       Review of draft filing from Counsel re: sale motion                                      15
    10/5/2018      0.2       Case update from Counsel                                                                 11
    10/9/2018      0.3       Review of draft communications notice re: auction cancellation                           15
   10/11/2018      0.3       Case update from Counsel re: October 18 hearing                                          11
   10/14/2018      0.2       Case update from Counsel re: interest parties                                            11
   10/16/2018      0.9       Committee Call                                                                           12
   10/17/2018      1.6       Review of docket filings: Objections and responses and transcript                        15
   10/18/2018      0.3       Case update from Counsel re: Sale Hearing                                                11
   10/20/2018      0.3       Discussion with Counsel re: confidential information received                            11
   10/22/2018      1.2       Review and analysis of MORs filed for September                                          2
   10/22/2018      0.2       Analysis of Related Party Periodic Report                                                 2
   10/22/2018      0.3       Case update from Counsel re: Committee options                                           11
   10/26/2018      0.3       Case memo update from Counsel re: planning for Judge Smith hearing                       11
   10/30/2018      0.6       Review of docket filings                                                                 15
   10/30/2018      0.3       Case update from Counsel re: District Court Hearing                                      11
       Total      10.1
                Case 3:16-bk-02232-JAF                       Doc 151            Filed 08/13/19   Page 111 of 121


                                           Premier Exhibitions, Inc.
                                  Time Detail by Task by Professional ‐ Lincoln
                                               Brent C. Williams
                                    November 1, 2018 to November 30, 2018

Date            # of Hours   Description of Task(s)                                                         Category
    11/1/2018      0.5       Preparation and Call with Committee                                               12
   11/30/2018      0.3       Correspondence with Counsel re: Status of District Court Motions                  11
       Total       0.8
                Case 3:16-bk-02232-JAF                 Doc 151          Filed 08/13/19          Page 112 of 121


                                           Premier Exhibitions, Inc.
                                  Time Detail by Task by Professional ‐ Lincoln
                                               Brendan J. Murphy
                                    November 1, 2018 to November 30, 2018

Date            # of Hours   Description of Task(s)                                                               Category
    11/1/2018      0.5       Preparation For and Call with Committee Members re: Case Update                         12
    11/8/2018      0.7       Preparation For and Call with Committee Members re: Case Update                         12
   11/13/2018      0.4       Correspondence with Counsel re: District Court litigation                               11
   11/29/2018      0.3       Correspondence with Counsel re: Status of District Court Motions                        11
   11/30/2018      0.2       Correspondence with Counsel re: Status of District Court Motions                        11
       Total       2.1
                Case 3:16-bk-02232-JAF                  Doc 151          Filed 08/13/19      Page 113 of 121


                                          Premier Exhibitions, Inc.
                                  Time Detail by Task by Professional ‐ Teneo
                                                Jeremy deKoe
                                   November 1, 2018 to November 30, 2018

Date            # of Hours   Description of Task(s)                                                            Category
    11/1/2018      0.5       Committee Call: Case Update                                                         12
    11/6/2018      0.4       Case update memo from Counsel re: District Court Filings                            11
    11/8/2018      0.5       Committee Call: Case Update                                                         12
    11/8/2018      0.6       Review of Docket Filings: Proposed Order Approving Sale                             15
   11/10/2018      0.4       Case update munites from Counsel re: Committee Resolution                           11
   11/13/2018      0.7       Case update memo from Counsel re: District Court Sale Hearing                       11
   11/20/2018      1.2       Review of Docket Filings: Financial Reports for all entities                        15
   11/29/2018      0.3       Correspondence with Counsel re: Committee Resolution                                11
       Total       4.6
                Case 3:16-bk-02232-JAF                      Doc 151        Filed 08/13/19   Page 114 of 121


                                           Premier Exhibitions, Inc.
                                  Time Detail by Task by Professional ‐ Lincoln
                                               Brent C. Williams
                                    December 1, 2018 to December 31, 2018

Date            # of Hours   Description of Task(s)                                                    Category
   12/18/2018      0.4       Correspondence with Counsel re: Case Status                                  11
       Total       0.4
                Case 3:16-bk-02232-JAF                 Doc 151         Filed 08/13/19          Page 115 of 121


                                           Premier Exhibitions, Inc.
                                  Time Detail by Task by Professional ‐ Lincoln
                                               Brendan J. Murphy
                                    December 1, 2018 to December 31, 2018

Date            # of Hours   Description of Task(s)                                                              Category
    12/4/2018      0.6       Preparation For and Call with Committee Members re: Case Update                        12
   12/12/2018      0.4       Correspondence with Counsel re: Case Status                                            11
   12/17/2018      0.6       Summary of Hours / Invoice Preparation                                                 1
   12/21/2018      0.6       Call with Interested Party re: Case Update                                             13
   12/28/2018      0.3       Correspondence with Counsel re: Case Status                                            11
       Total       2.5
                Case 3:16-bk-02232-JAF                 Doc 151          Filed 08/13/19   Page 116 of 121


                                          Premier Exhibitions, Inc.
                                  Time Detail by Task by Professional ‐ Teneo
                                                Jeremy deKoe
                                   December 1, 2018 to December 31, 2018

Date            # of Hours   Description of Task(s)                                                        Category
    12/1/2018      0.2       Correspondence with Local Counsel re: Case Expenses                             11
    12/5/2018      0.5       Case update munites from Counsel re: Committee Call                             11
   12/11/2018      0.4       Document Review: Debtors' Report re: Disclosure                                 15
   12/18/2018      0.2       Case update munites from Counsel re: Committee Call                             11
   12/22/2018      1.0       Summary of Hours / Invoice Preparation                                          1
       Total       2.3
                  Case 3:16-bk-02232-JAF                Doc 151        Filed 08/13/19         Page 117 of 121
                                                                                           Amsterdam | Beijing | Chicago | Dallas |
                                                                                           Frankfurt | London | Los Angeles | Madrid
                                                                                           Milan | Moscow | Mumbai | New York | Paris
                                                                                           San Francisco | Sao Paulo | Stockholm | Tokyo |
                                                                                           Vienna | Zurich

                                                                                           Lincoln Partners Advisors LLC
                                                                                           500 West Madison Street
Premier Exhibitions, Inc.                                                                  Chicago, IL 60661
                                                                                           United States
3340 Peachtree Road
NE Suite 900                                                                               direct 1 (312) 580-8339
Atlanta, GA 30326                                                                          fax     1 (312) 580-8317
                                                                                           http://www.lincolninternational.com




Attention:
Mr. Jerome Henshall
Chief Financial Officer

Invoice Date:      12/4/2018
Invoice No.:       INV102-00466
Project Code:      15237




Out-of-pocket expenses, for the period from associated with Lincoln International acting as financial advisor in connection with our
engagement letter as of 5/30/2017.


                                             Expenses: April 2017 to December 2017
                          Airfare                                                                 $  62.00
                          Hotel                                                                        -
                          Taxi, Car, and Parking                                                     53.86
                          Meals                                                                     121.07
                          Printing and Reprographics                                                 37.45
                          Phone and Internet                                                         29.87
                          Total Due                                                               $ 304.25

                                            Expenses: January 2018 to October 2018
                          Airfare                                                                 $ 3,122.65
                          Hotel                                                                     1,299.53
                          Taxi, Car, and Parking                                                    1,157.28
                          Meals                                                                       430.24
                          Printing and Reprographics                                                  272.59
                          Phone and Internet                                                          131.95
                          Total Due                                                               $ 6,414.24


                                           DUE AND PAYABLE UPON RECEIPT

                      PAYMENT INSTRUCTIONS
                      If payment by ACH or wire transfer:
                      Bank of America
                      Account Name: Lincoln Partners Advisors
                      Account #
                      ABA #
                      ABA #
                      Swift Code: BOFAUS3N

                      If payment by check:
                      Please make check payable to Lincoln Partners Advisors LLC
                              Case 3:16-bk-02232-JAF                        Doc 151       Filed 08/13/19             Page 118 of 121               Page 1 of 1
                                        PLEASE REMIT TO:
                                        PR NEWSWIRE ASSOCIATION LLC
                                        G.P.O. BOX 5897, NEW YORK, NY 10087-5897

                                      For Billing Payment Inquiries and Wire Transfer Instructions call:
                                      888-776-0942 or 201-360-6060

Andrew Cheng                                                                                                       INVOICE NUMBER:                         103225200
TENEO STRATEGY
601 LEXINGTON AVE                                                                                                  DATE:                                     09/17/18
 45TH FLOOR
NEW YORK NY 10022                                                                                                  ACCOUNT NUMBER:                              962071

                                                                                                                   AMOUNT DUE:                           $ 1,580.00

                                                                                                                     TERMS - DUE 30 DAYS FROM
                                                                                                                     DATE OF THIS INVOICE

                                                                                                                     FOR CORRESPONDENCE ONLY:
                                                                                                                     ATTN: ACCOUNT RECEIVABLE
                                                                                                                     PR NEWSWIRE ASSOCIATION LLC
                                                                                                                     602 PLAZA THREE
                                                                                                                     HARBORSIDE FINANCIAL CENTER
                                                                                                                     JERSEY CITY, NJ 07311-3801



                              ACCOUNT NAME                                           ACCOUNT NO.         LOG NO.              DATE                    INVOICE
                             TENEO STRATEGY                                             962071           CG08997            09/17/18                  103225200

                                                       SERVICE          DESCRIPTION                                                                     PRICE



VISIBILITY REPORTS EMAIL                                                                                                                              $ 0.00

bb
US1 NATIONAL NEWSLINE                                                                                                                               $ 815.00

bb
US1 NEWSLINE ADDITIONAL LENGTH CHARGE                                                                                                               $ 765.00

bb
VISIBILITY REPORTS EMAIL ADDITIONAL LENGTH CHARGE                                                                                                     $ 0.00

bb
COMPLIMENTARY PRESS RELEASE OPTIMIZATION                                                                                                              $ 0.00


aa
HEADLINE :                            Entire Titanic Artifact Collection To Be Sold At Auction,
                                      Opening bid $21.5M
aa
BILLING COMMENTS :                    Sender's Name:Gabe Hajyousif
                                      Sender's Telephone:1-646-5613540




Services provided by PR Newswire are governed by and shall at all times be subject
to PR Newswire's General Terms and Conditions and the supplemental terms and
conditions applicable to the Services located at
http://www.prnewswire.com/customer-terms-conditions-landing-page.html.                                                                             $ 1,580.00
                                                                                                 PLEASE PAY THIS AMOUNT

                                            We accept Visa, Mastercard, American Express and Discover Card
                                                                     For Billing and Payment Inquiries call:
                                                                         888-776-0942 or 201-360-6060
You can remit payment, view invoices, and print copies of press releases online through your PR Newswire Online Member Center account at https://portal.prnewswire.com/
STORY DATE :09/17/2018
BUREAU CODE:CG
             Case 3:16-bk-02232-JAF   Doc 151   Filed 08/13/19   Page 119 of 121



                                         Exhibit D

                                      Proposed Order




49795907;2
              Case 3:16-bk-02232-JAF             Doc 151          Filed 08/13/19    Page 120 of 121



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION
                                         www.flmb.uscourts.gov

    In re:
                                                                       Case No.: 3:16-bk-02232-JAF
    PREMIER EXHIBITIONS, INC., et al.,
                                                                       Chapter 11
          Debtors.1
    ________________________________/                                  (Jointly Administered)

                         ORDER ALLOWING COMPENSATION AND
                  REIMBURSEMENT OF EXPENSES OF TENEO SECURITIES LLC

             THIS CASE came before the Court on the Fourth Interim and Final Application (the

"Application")2 (Doc. ____) of Teneo Securities LLC ("Teneo"), financial advisor to the

Committee of Equity Security Holders of Premier Exhibitions, Inc., for the allowance of

compensation for services rendered and reimbursement of expenses. The Court having held a

hearing on September 12, 2019 at which good cause for the approval of the Application was

shown it is

             ORDERED:

             1.     The Application is approved.

             2.     Teneo is allowed compensation of $193,141.50 for professional services rendered

and $8,298.49 for the reimbursement of expenses incurred during the period from January 1, 2018

through December 31, 2018.




1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s Federal tax
identification number, are: Premier Exhibitions, Inc. (4922); Premier Exhibition Management LLC
(3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075);
Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed
Corp. (7309). Their service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000,
Atlanta, Georgia 30308.
2
    Defined terms from the Application are incorporated herein.


48165882;1
             Case 3:16-bk-02232-JAF        Doc 151      Filed 08/13/19   Page 121 of 121



         3.      The interim compensation and reimbursement of expenses allowed to Teneo on its

First Application (Doc. 613), Second Application (Doc. 768), Third Application (Doc. 950), and

Fourth Application (Doc. ___) are hereby confirmed, and Teneo is hereby allowed compensation

totaling $545,214.42 for services rendered to the Debtors from October 20, 2016, through

December 31, 2018 and $12,284.98 for reimbursement of expenses in connection with such

services, for a total award of $557,499.40.

         4.      The Debtors are authorized and directed to immediately pay Teneo all fees and

expenses allowed by this Order and not previously paid.

         5.      The Debtors are authorized and directed to pay Teneo the Equity Distribution Fee in

the event there is a distribution to the Debtors' equity holders.

         Dated: _________________, 2019, at Jacksonville, Florida.




                                                 ______________________________
                                                 Jerry A. Funk
                                                 United States Bankruptcy Judge

Attorney Jacob A. Brown is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this
order.




                                                    2
48165882;1
